6     Fill in this information to identify your case:

      Debtor1               ^MOA
                            First Name            Middle Name
                                                                         ^ ^                                                                    FILEDUSBG GLRK PHM
      Debtor 2
                                                                                                                                                 2019ftUG22pMl2:21
      (SpOUSe, if filing)   First Name            MiddteName



      United States BankruptcyCourtforthe: District of Arizona

      Case number
                            (If known)
                                                           *
                                                                           0646                                                                      a Checkifthis is an
                                                                                                                                                         amendedfiling



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                        12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

    Parti:          Summarize Your Assets



                                                                                                                                                 Your assets
                                                                                                                                                 Value ofwhat you own
    1. Schedule A/B: Property (Official Form 106A/B)
       la. Copy line 55, Total real estate, from Schedule A/B.                                                                                       $           oO

        1b. Copy line 62, Total personal property, from ScheduleA/B.                                                                                 $ <Bn'5-cc>
        1c. Copy line 63, Total of all property on ScheduleA/B
                                                                                                                                                     $1 ^.^

    Part 2:         Summarize Your Liabilities


                                                                                                                                                 Your liabilities
                                                                                                                                                 Amount you owe
    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a.Copythetotal you listedin ColumnA, Amourto/c/a;f77,atthe bottomofthelastpageofParti of ScheduleD............ $

    3. Sc/ieafuteE/F.-CrecfftorstV/io Haw (VnsecuredC/afms(Official Form 106E/F)                                                                          /-i^   GO
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.

        3b. Copythe total claimsfrom Part2 (nonpriority unsecured claims)from line 6j of Sc/iec/uteB'F.......................................    ^   ^ »=. i^s< ^r^., ^ c&
                                                                                                                                                     $   *~^ ^_), "SOQ-


                                                                                                                      Yourtotal liabilities          $ '^'3, ^CyD


    Part 3:         Summarize Your Income and Expenses


    4. Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule I                                                                                  $      o00 -'
    5. Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expensesfrom line 22c of ScheduleJ.                                                                                         s^-L^O. '56



    Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                               page 1 of 2
               Case 2:19-bk-10646-EPB                           Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                              Desc
                                                                Main Document    Page 1 of 50
    Debtor
             .          ^11^                                ^Vfeo^                                        Case number w known}
                       First Name     Middle Name




    Part 4:          Answer These Questions for Administrative and Statistical Records


    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       1-1 No. You have nothing to report on this part ofthe form. Check this boxand submit thisform to the court with your other schedules.
     ^sYes
    7. Whatkind of debt do you have?

       QU^yourdebts are primarilyconsumerdebts. Consumerdebtsarethose "incurredby an individual primarilyfor a personal,
        '        family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S.C. § 159.

       Q Your debts are not primarily consumer debts. You have nothing to report on this partofthe form. Check this box and submit
                 thisform to the court with your other schedules.



    8. From the Statement ofYour Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $^;(^. (>0



    9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                 Total claim


            From Part 4 on Schedule E/F, copy the following:


       9a. Domesticsupport obligations (Copy line 6a.)                                                           $ o.fGO

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                 $ . °°

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                       , ^
       9d. Student loans. (Copy line 6f.)                                                                        $'3. 000. °°

       9e. Obligationsarising out of a separation agreement or divorce that you did not report as                $
           priority claims. (Copy line 6g.)
                                                                                                                                 00
       9f, Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                  +$       ^-

       9g. Total. Add lines 9a through 9f.                                                                       $'5^(V00




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                           page 2 of 2
                 Case 2:19-bk-10646-EPB                        Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                  Desc
                                                               Main Document    Page 2 of 50
Fill in this information to identify your case and this filing:


Debtor 1              ^oa                                                       r      \}C<k.
                                                                           Last Name

Debtor 2
(Spouse, if filing) FirslName                    Middle Name

United States Bankruptcy Courtforthe: District Of Arizona
Case number
                                                                                                                                              Q Check if this is an
                                                                                                                                                 amended filing

Official Form 106A/B
Schedule A/ s                                    roperty                                                                                                    12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
categorywhereyou think it fits best. Be as complete andaccurateas possible. Iftwo married people are filing together, both are equally
responsiblefor supplying correct information. Ifmore space is needed, attach a separate sheetto this form. On the top of anyadditional pages,
write your name and case number (if known). Answerevery question.

Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
 ^fisdo.Goto Part2.
   1-1 Yes. Where is the property?
                                                                     What is the property? Checkall thatapply.
                                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                     D Single-familyhome                              the amount of any secured claims on Schedule D:
     1. 1.                                                                                                            Creditors Who Have Claims Secured by Property.
                                                                     Q Duplexormulti-unitbuilding
             Street address, if available, or other description
                                                                     Q Condominiumorcooperative                       Current value of the      Current value of the
                                                                     1-1 Manufacturedormobilehome                     entire property?          portion you own?
                                                                     1-1 Land
                                                                     Q Investmentproperty
                                                                     Q Timeshare                                      Describe the nature of your ownership
             City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                     Q Other
                                                                                                                      the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Checkone.
                                                                     Q Debtor 1 only
             County                                                  Q Debtor2 only
                                                                     1-1Debtor1 andDebtor2 only                       Q Checkifthisis communityproperty
                                                                                                                         (see instructions)
                                                                     1-1Atleastoneofthedebtorsandanother
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:
   Ifyou own or have more than one, list here:
                                                                    What is the property? Checkall thatapply.         Do not deduct secured claims or exemptions. Put
                                                                    Q Single-familyhome                               the amount of any secured claims on Schedule D:
     1. 2.                                                                                                            Creditors Who Have Claims Secured by Property.
                                                                    Q Duplexormulti-unit building
             Street address, if available, or other description
                                                                    Q Condominium orcooperative                       Current value of the      Current value of the
                                                                    Q Manufacturedormobile home                       entire property?          portion you own?
                                                                    1-1 Land
                                                                    Q Investmentproperty
                                                                    D Timeshare                                       Describe the nature of your ownership
             City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                    1-1 Other                                         the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Checkone.
                                                                    Q Debtor1 only
             County                                                 [-1 Debtor2 only
                                                                    [-1 Debtor1 andDebtor2 only                       Q Checkifthisiscommunityproperty
                                                                    Q At leastoneofthe debtorsandanother                 (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


-ffieial-Form-106A/B                                                Schedule^/Bi-Property-                                                             page^l
             Case 2:19-bk-10646-EPB                               Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                   Desc
                                                                  Main Document    Page 3 of 50
 Debtor 1              d9l^                                 J^-/^1^                                       Case number (ffknown)




                                                                      What is the property? Checkall thatapply.              Do not deduct secured claims or exemptions. Put
                                                                          Single-family home                                 the amount of any secured claims on Schedule D:
     1. 3.                                                                                                                   Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description      Q Duplexormulti-unitbuilding
                                                                      l-l Condominiumorcooperative                           Current value of the      Current value of the
                                                                                                                             entire property?          portion you own?
                                                                      Q Manufactured or mobile home
                                                                      [-1 Land
                                                                      L-l Investmentproperty
              City                            State     ZIPCode       Q Timeshare                                           Describe the nature of your ownership
                                                                                                                            interest (such as fee simple, tenancy by
                                                                      Q Other                                               the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Checkone.
                                                                      Q Debtor 1 only
              County
                                                                      Q Debtor2 only
                                                                      Q Debtor 1 and Debtor2 only                           Q Checkifthisiscommunityproperty
                                                                      Q At leastone ofthe debtorsandanother                       (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


2. Add the dollar value ofthe portion you own for all of your entries from Part 1, including any entries for pages
   you have attached for Part 1. Write that number here.




Part 2:        Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. »Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       , No
   a Yes

    3. 1.     Make:                                                  Who has an interest in the property? Checkone.         Do not deduct secured claims or exemptions. Put
                                                                     Q Debtor1 only                                         the amount of any secured claims on Schedule D:
              Model:                                                                                                        Creditors Who Have Claims Secured by Property.
                                                                     1-1Debtor2 only
             Year:                                                                                                          Current value of the       Current value of the
                                                                     Q Debtor1 andDebtor2 only
             Approximate mileage:                                                                                           entire property?           portion you own?
                                                                     Q At leastoneofthe debtorsandanother
             Other information:
                                                                     Q Checkifthis is communityproperty(see
                                                                        instructions)



   If you own or have more than one, describe here:

   3. 2.     Make:                                                   Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured claims on Schedule D:
             Model:                                                  1-1 Debtor1 only                                       Creditors Who Have Claims Secured by Property.
                                                                     1-1Debtor2 only
             Year:                                                                                                          Current value of the       Current value of the
                                                                     Q Debtor1 andDebtor2 only
             Approximate mileage:                                                                                           entire property?           portion you own?
                                                                     Q At leastoneofthe debtorsandanother
             Other information:
                                                                     Q Check ifthis is community property (see
                                                                        instructions)




Official Form 106A/B-                                               -Schedule-A/B: Property
             Case 2:19-bk-10646-EPB                                Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                         Desc
                                                                   Main Document    Page 4 of 50
 Debtor 1
                     ^hJA                      /yvv'^o-                                     Case number (ifknown)
                    First Name   Middle Name




    3. 3.   Make:                                       Who has an interest in the property? Checkone.         Do not deduct secured claims or exemptions. Put
                                                                                                               the amount of any secured claims on Schedule D:
            Model:                                      Q Debtor1 only                                         Creditors Who Have Claims Secured by Property.
                                                        Q Debtor2 only
            Year:                                                                                              Current value of the      Current value of the
                                                        D Debtor1 andDebtor2 only
            Approximate mileage:                                                                               entire property?          portion you own?
                                                        Q At leastone ofthe debtorsandanother
            Other information:
                                                        Q Check ifthis is community property (see
                                                           instructions)


    3. 4.   Make:                                       Who has an interest in the property? Checkone.         Do not deduct secured claims or exemptions. Put
                                                                                                               the amount of any secured claims on Schedule D:
            Model:                                      Q Debtor1 only                                         Creditors Who Have Claims Secured by Property.
                                                        1-1Debtor2 only
            Year:                                                                                              Current value of the      Current value of the
                                                        Q Debtor1 andDebtor2 only
            Approximate mileage:                                                                               entire property?          portion you own?
                                                        Q At leastoneofthedebtorsandanother
            Other information:
                                                        Q Checkifthis iscommunityproperty(see
                                                           instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         <lo
        Yes


    4. 1.   Make:                                      Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                               the amount of any secured claims on Schedule D:
            Model:                                      1-1 Debtor1 only                                       Creditors Who Have Claims Secured by Property
                                                        1-1 Debtor2 only
            Year:
                                                        Q Debtor1 andDebtor2 only                              Current value of the      Current value of the
            Other information:                          1-] At leastone ofthe debtorsandanother                entire property?          portion you own?

                                                        Q Check ifthis is community property (see
                                                           instructions)



   If you own or have more than one, list here:

    4. 2.   Make:                                      Who has an interest in the property? Checkone.          Do not deduct secured claims or exemptions. Put
                                                        Q Debtor1 only                                         the amount of any secured claims on Schedule D;
            Model:                                                                                             Creditors Who Have Claims Secured by Property.
                                                        Q Debtor2 only
            Year:                                                                                              Current value of the     Current value of the
                                                        1-1 Debtor1 andDebtor2 only
            Other information:
                                                                                                               entire property?          portion you own?
                                                        Q At leastoneofthe debtorsandanother

                                                        Q Checkifthis is community property(see
                                                           instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                         v   00
   you have attached for Part 2. Write that number here




Official Form 106A/B                                        ledul&A/B^Property                                                                   age-3
            Case 2:19-bk-10646-EPB                  Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                          Desc
                                                    Main Document    Page 5 of 50
 Debtor1                 <&5^A                                                        f <j6. "V                                                   casenumber(ffkn. ^)
                      First Name            Middh Name                    Last Name




Part 3:         Describe Your Personal and Household Items


Doyouownorhaveanylegalorequitableinterestinanyofthefollowingitems?                                                                                                                               w^w^wn^6
                                                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                                                 or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware

  ^e°s.           Describe......... , ,,             ^°°m
                                                        ^
                                           i-^ I ^ f&Cm ^
                                                                             CL
                                                                               U^
                                                          o0 '. TVS^tnA, ^-^^ +^^ )
                                                                                    L^L/< \ .. Tj                              -.
                                                                                                                                                   ^tv^<n
                                                                                                                                                      ^( ^^ fi ^oo -' Afo\
                                                                                                                                                                            tfl'^-
                                                                                                                                                                                             ^ , , ^ ^1
7 Electronics                                                                                                                                                                            C>vvf
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
          No
       ^Yes.Describe.......... _^ .                                      ^                                                                                                                        $ Ifl . *
8. Collectibles of value
    Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   l3^o
    [.] Yes. Describe.

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
           10

         Yes. Describe..........                                                                                                                                                             ^

10. Firearms
         ip/es; Pistols, rifles, shotguns, ammunition, and related equipment
      L No
          fes. Describe..........                                                                                                                                                        $

11.Clothes
   Examples: Everyday clothes, furs, leather coats, designerwear, shoes, accessories
   Q No
 Tn''D"CA'-^Vun . 'z60-'0
12.Jewelry
   Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
 ^10
   Q Yes. Describe..........                                                                                                                                                            $

l3. Non. farm animals
   Examples: Dogs, cats, birds, horses
 ""'^0
   Q Yes.Describe..........                                                                                                                                                                    $

14. Any other personal and household items you did not already list, including any health aids you did not list


   Q Yes. Givespecific
         information.

15.Addthedollarvalueofallofyourentriesfrom Part3,includinganyentriesforpagesyou haveattached                                                                                                     ^ \-       5 i0
   for Part 3. Write that number here....................................................................................................................................................^




Official Form 106A/B                                                                       cheduleA/B^Property                                                                                                 age-4
            Case 2:19-bk-10646-EPB                                               Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                                           Desc
                                                                                 Main Document    Page 6 of 50
 Debtor 1                 Y]^ft                         /W ^c-^                               Case number(ifknown)
                  First Name      Middle Name




Part 4:       Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemptions.


16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

 -^NC
   a Yes.                                                                                                   Cash:



17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. Ifyou have multiple accounts with the same institution, list each.
   a No
  ^Yes.                                                              Institution name:



                                  17. 1. Checking account:              p h                 cj^a ^                                  $«           00

                                  17. 2. Checking account:                                                                          $

                                  17. 3. Savings account:

                                  17.4. Savings account:

                                  17. 5. Certificates of deposit:

                                  17. 6. Other financial account:

                                  17. 7. Other financial account:

                                  17. 8. Other financial account:


                                  17. 9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
  ^Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
       Yes.................       Institution or issuer name:




19. Non-publiclytraded stock and interests in incorporated and unincorporated businesses, including an interest in
    an_LLC, partnership, andjoint venture
                                  Name of entity:                                                           % of ownership:
   Q Yes.Givespecific
      information about
      them.




Official Form 106A/B                                                Schedule A/B^Property                                                       page5
            Case 2:19-bk-10646-EPB                             Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                               Desc
                                                               Main Document    Page 7 of 50
 Debtor 1
                     <Wi^                                                  -^                      Case number pftnomi)
                                     Middle Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannottransferto someone by signing or delivering them.

 v^fclo
    [_1 Yes. Givespecific            Issuer name:
            information about
            them.




21. Retirement or pension accounts
    Examples: Interests in IRA, ERtSA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    Q No
 ^1 Yes. Listeach
   account separately. Type ofaccount:                         Institution name:
                                                                                                                                           <o6
                                     401(k) or similar plan:        c/^<e/' s                -^i                                  $ ^00.
                                     Pension plan:                                                                                $

                                     IRA:                                                                                         $

                                     Retirement account:


                                     Keogh:

                                     Additional account:

                                     Additional account:




22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples:Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   copipanies, or others

        .
            No
   a Yes.                                                  Institution name or individual:

                                     Electric:

                                     Gas:

                                     Heatingoil:
                                     Security deposit on rental unit:

                                     Prepaid rent:

                                     Telephone:

                                     Water:

                                     Rented furniture:

                                     Other:



23.Annuities (A contract for a periodic payment of money to you, eitherfor life or for a number of years)
 ^-No
  £] Ye;
     Yes..........................   Issuer name and description:




Official Form 106A/B                                                    ScheduleA/B^Property                                            page-6
             Case 2:19-bk-10646-EPB                               Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                      Desc
                                                                  Main Document    Page 8 of 50
 Debtor 1          . ^h^                                     /%J<^                                      Case number (ifknown)




24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      , U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).


           No
           Yes .................................... institution nameanddescription. Separatelyfilethe recordsofanyinterests.11 U.S.C. § 521(c):




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      ircisable for your benefit


    Q Yes. Givespecific
           information about them....



26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
 ^No
   Q Yes. Give specific
           information about them....


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

       .
           No
   1-1 Yes. Give specific
           information about them....


Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.

28.Tax refunds owed to you
           ^0
   Q Yes.Givespecificinformation                                                                                        Federal:
                about them, including whether
                you already filed the returns                                                                           State:
                and the tax years.
                                                                                                                        Local:




29. Family support
    Eyamples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
^l^p
   Q Yes. Givespecificinformation.
                                                                                                                       Alimony:
                                                                                                                       Maintenance:

                                                                                                                       Support:
                                                                                                                       Divorce settlement:

                                                                                                                       Property settlement:

30. Otheramounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
 ^
   Q Yes.Givespecificinformation.



      al Form 106A/B                                              ehedu Ie A/B ^Property                                                                      age 7
             Case 2:19-bk-10646-EPB                        Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                Desc
                                                           Main Document    Page 9 of 50
 Debtor 1             U">Jrl*Jul^                                                        'U       'f~~                                           Case number yiknown)
                      First Name            Middle Name                   Last Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           10

          Yes.Name e insurancecompany                                   companyname:                                                                 Beneficiary:                                Surrenderorrefundvalue:
                  ofeach policy and list its value....
                                                                                                                                                                                                 $

                                                                                                                                                                                                 $

                                                                                                                                                                                                 $

32. Any interest in property that is due you from someone who has died
    If you are the beneficiaryof a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.


         Yes. Give specific information.
                                                                                                                                                                                                 $


33. Claims againstthird parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
       ^
   1-1 Yes. Describeeachclaim.
                                                                                                                                                                                                 $

34;Othercontingent and unliquidated claims ofevery nature, including counterclaims ofthe debtor and rights
                off claims
           10

         Yes. Describe each claim.
                                                                                                                                                                                                $




fS. Aqy financial assets you did not already list


   Q Yes. Givespecificinformation............


36.Addthe dollarvalueofall ofyourentriesfrom Part4, includinganyentriesfor pagesyou haveattached                                                                                                     r"r-\i^\      is&
   for Part4. Write that number here ......................................................................................................................................................     $ '^S^'-'-




Part s:           Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.Do you own or have any legal or equitable interest in any business-related property?
                Go to Part 6.
         Yes. Go to line 38.
                                                                                                                                                                                              Current value of the
                                                                                                                                                                                              portion you own?
                                                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                                                              or exemptions.

38.Accounts receivable or commissions you already earned


   1-1 Yes. Describe.......

39. Office equipment, furnishings, and supplies
     ramptes; Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.......




  ficial Form 106A/B                                                                    Schedule A/B: Property                                                                                                  page8
            Case 2:19-bk-10646-EPB                                             Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                                            Desc
                                                                               Main Document   Page 10 of 50
  Debtor 1               . ^
                        First Name
                                     ^-
                                              Middle Name
                                                                          A/i . .' . 'b                                                            Case number (fftoiown)




40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   ^^
      Q Yes. Describe.......


41. Inventory
   ^. No
      a Yes. Describe.......


4%.Interests in partnerships or joint ventures
            M'
      Q Yes. Describe.......                Name of entity:                                                                                                                 % of ownership:


                                                                                                                                                                                        _%
                                                                                                                                                                                        -%


43;Customer lists, mailing lists, or other compilations
            ilo
     Q Yes. Doyour lists include personally identifiable information (asdefined in 11 U.S.C. § 101(41A))?
                   a No
                   Q Yes. Describe........


44^ny business-related property you did not already list
     QfSto
     Q Yes. Give specific
           information




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here......................................................................................................................................................




Part 6:            Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it in Part 1.


46. Do/you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        io. Go to Part 7.
       Yes. Go to line 47
                                                                                                                                                                                               Current value of the
                                                                                                                                                                                               portion you own?
                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                               or exemptions.
47. Farm animals
     Examples: Livestock, poultry, farm-raisedfish
            to
    ^-1 Yes.



 Official Form 106A/B                                                                      Schedule A/B: Property                                                                                           page 9
                 Case 2:19-bk-10646-EPB                                          Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                                         Desc
                                                                                 Main Document   Page 11 of 50
 Debtor 1                    / <uy                                                      L/-(_-f                                            Case number (ifknown)
                    First Name            Middle Name                 Last   ame




48.Crops-either growing or harvested
 ""gl^lo
    1-1 Yes. Givespecific
         information.


49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
      JMo
    a Yes.


50.Farm and fishing supplies, chemicals, and feed

 ^Ne
  1-1 Yes.


51.Any farm- and commercial fishing-related property you did not already list

   Q Yes. Givespecific
         information.


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                          ')
   for Part 6. Writethat number here.................................................................................................................................................... -^



Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
   Examples: Seasontickets, country club membership


        Yes. Give specific
        information..




54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                                                          0.00



Part 8:         List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                                                                                  .
                                                                                                                                                                                           ^   $ . 00
56. Part 2: Total vehicles, line 5                                                                          $ 0-°°
57.Part 3: Total personal and household items, line 15                                                      $' ^ -&0
58. Part 4: Total financial assets, line 36                                                                 $ '500/00
59.Part 5: Total business-related property, line 45                                                         $       0. <50

60.Part 6: Total farm- and fishing-related property, line 52                                                $ C9. °°
61. Part 7: Total other property not listed, line 54                                                    +$ ^

62.Totalpersonal property. Addlines56through61.....................                                        ^\{f \<~7               0-00 Copypersonal propertytotal ^ +$ §^"^>                                0.00


63.Total of all property on ScheduleA/B. Add line 55 + line 62.                                                                                                                                              0.00


Official Form-106                                                                  Schedule A/B: Property                                                                                           page 10-
            Case 2:19-bk-10646-EPB                                           Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                                       Desc
                                                                             Main Document   Page 12 of 50
  Fill in this information to identify your case:

                        %^
                     First Name                   Middle Name
                                                                            M. \]<Jb
   Debtor 2
  (Spouse, if filing) First Name                  Middle Name

  United States BankruptcyCourtforthe: District ofArizona

  Case number                                                                                                                                 Q Checkifthis is an
  (If known)
                                                                                                                                                  amended filing


 Official Form 106C
 Schedule C:                                 he        roperty                  ou Claim as                        empt                                     04/19

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
 specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
 of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
 retirement funds-maybe unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
 limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


  Part 1:        Identify the Property You Claim as Exempt


  1 Whichset of exemptions are you claiming? Checkone only, even ifyour spouse is filing with you.
              (pu are claiming state and federal nonbankruptcyexemptions. 11 U.S.C. § 522(b)(3)
      D Youareclaimingfederalexemptions. 11 U.S.C. § 522(b)(2)


  2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Briefdescription of the property and line on              Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
       Schedule A/B that lists this property                     portion you own
                                                                 Copy the value from    Check only one box for each exemption.
                                                                 Schedule A/B


      Brief                ^       \\0\Ci.                       $(5-~?                 ^$ ^\^                                    p^-z. .. P.-cV. ^^^
      rr":^^
      Schedule A/B:
                                                                                        Q 100%affairmarketvalue, upto
                                                                                           any applicable statutory limit
                                                                                                                                            %^-i\zs


      Brief
      description:
                                                                 $ i&en. oc>            ^^ 0                                     p^_ 'Qe'.l .S-H^ S*
      Line from                                                                         1-1100%offairmarketvalue, upto            -y^ - \ \ ^,^>
      Schedule A/B:                                                                        any applicable statutory limit

      Brief
      description:
                              G\        \^                       $ <?JX)                i^ /LOO                                  A^'cz.^^ .<^-^-
      Line from
                                                                                        Q 100%affairmarketvalue, upto                 '2, ^. ^1
      Schedule A/B:                                                                        any applicable statutory limit


  3. Are you claiming a homestead exemption of more than $170, 350?
     (Subjectto adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)


      1-1 Yes. Didyou acquirethepropertycoveredbytheexemptionwithin 1,215daysbeforeyoufiledthiscase?
          a No
          a Yes


-OffiGiaMrorm- 6                                                 ScheduleC: The Property You Claim^s Exempt-                                          page 1 of_
           Case 2:19-bk-10646-EPB                               Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                      Desc
                                                                Main Document   Page 13 of 50
     Debtor 1            Z^A                              1 ^t~>                                Case number (ifknown)




      Part 2:      Additional Page

            Briefdescription of the property and line    Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
            on Schedule A/B that lists this property     portion you own

                                                         Copythe value from     Check only one box for each exemption
                                                         Schedule A/B

           Brief
           description:
                           j       or (w ctegt $ I ^ o                          ^, 100                                  ^. ^y9'
           Line from
                                                                                1-1100%offairmarketvalue,upto              \^
           Schedule A/B:                                                            any applicable statutory limit


           dB2;nption.. l^-^^
           Line from
                           <oWn^-
                                                         $ /2o^
                                                                                ^L.f.0...^,,.,........ <w-a^ ^%i
                                                                                    100% of fair market value, up to
           Schedule A/B:                                                            any applicable statutory limit

           Brief
           description:                                                          a$
           Line from                                                             1-1 100% affair market value, up to
           Schedule A/B:                                                            any applicable statutory limit

           Brief
          description:
           Line from
                                                                                Q 100%affairmarketvalue, upto
           Schedule A/B:                                                            any applicable statutory limit

          Brief
          description:                                                          a$
          Line from                                                             Q 100% offairmarket value, up to
           Schedule A/B:                                                            any applicable statutory limit

          Brief
          description:                                                          a$
          Line from
                                                                                Q 100%affairmarketvalue, upto
          Schedule A/B:                                                             any applicable statutory limit

          Brief
          description:                                                          a$
          Line from                                                             Q 100% affair market value, up to
          Schedule A/B:                                                             any applicable statutory limit

          Brief
          description:                                                          a$
          Line from                                                             Q 100% affair market value, up to
          Schedule A/B:                                                            any applicable statutory limit


          Brief
          description:                                                          a$
          Line from
                                                                                Q 100%offairmarketvalue, upto
          Schedule A/B:                                                            any applicable statutory limit

          Brief
          description:                                                          a$
          Line from                                                             1-1 100%offairmarket value, upto
          Schedule A/B:                                                            any applicable statutory limit

          Brief
          description:                                                          a$
          Line from                                                             1-1 100%affairmarketvalue, upto
          Schedule A/B:                                                            any applicable statutory limit


          Brief
          description:                                                          a$
          Line from                                                             1-1 100% affair market value, up to
          Schedule A/B:                                                            any applicable statutory limit



- -Offieial-FomMWG                                      ScheduleC:TheProperty-Vou^laim^s-Ex®mpt                                         page 2-of-
                Case 2:19-bk-10646-EPB                  Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                   Desc
                                                        Main Document   Page 14 of 50
 Fill in this information to identify your case:

 Debtor 1             C) ^                                                                  ^

 Debtor 2
 (Spouse, iffiling) FiretName                     Middle Name

 United States Bankruptcy Courtforthe: District Of Arizona
 Case number
  (If known)                                                                                                                                               [_] Checkifthis is an
                                                                                                                                                              amended filing

 Official Form 106D
 Schedule D: Creditors                                               o Have Claims Secured by Property                                                                     12/15
 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct
 information. If more space is needed, copy the AdditionalPage,fill it out, numberthe entries, and attach it to this form. Onthe top of any
 additional pages, write your name and case number (if known).

1.^D$, any creditors have claims secured by your property?
      \No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


Part 1:          List All Secured Claims
                                                                                                                          Column A                jCo/umn B              Column C
2. Listall securedclaims. Ifa creditorhasmorethanonesecuredclaim, listthecreditorseparately Amountofclaim                                         "Valueofcollateral     Unsecured
      for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.               Do not deduct the       i that supports this   portion
      As much as possible, list the claims in alphabetical order according to the creditor's name.                        value of col lateral.   hclaim                 Ifany
2.1
                                                           Describe the property that secures the claim:
      Creditor's Name



                        Street

                                                           As of the date you file, the claim is: Check all that apply.
                                                           Q Contingent
                                                           1-1 Unliquidated
      City                          State   ZIP Code
                                                           Q Disputed
  Who owes the debt? Check one.                            Nature of lien. Check all that apply.
  Q Debtor1 only                                           Q An agreement you made (such as mortgage or secured
  Q Debtor2 only                                                car loan)
  Q Debtor 1 and Debtor 2 only                             Q Statutory lien (such astaxlien, mechanic's lien)
  Q At leastoneofthe debtorsand another                    Q Judgmentlienfroma lawsuit
                                                           Q Other(includinga righttooffset)
  a Checkif this claim relatesto a
        community debt
  Date debt was incurred                                   Last 4 digits of account number
2.2
                                                           Describe the property that secures the claim:
      Creditor's Name



      Number            Street

                                                          As of the date you file, the claim is: Check all that apply.
                                                           1-1 Contingent
                                                           Q Unliquidated
      City                          State   ZIP Code
                                                           a Disputed
  Who owes the debt? Checkone.                            Nature of lien. Check all that apply.
  Q Debtor 1 only                                          Q An agreement you made (such as mortgage or secured
  Q Debtor2 only                                                car loan)
  Q Debtor 1 and Debtor 2 only                             Q Statutory lien (such astaxlien, mechanic's lien)
  Q At least one of the debtors and another                Q Judgmentlienfroma lawsuit
                                                           Q Other(including a rightto offset)
  Q Check if this claim relates to a
        community debt
  Date debt was incurred                                  Last4 digits of account number.
      Add the dollar value of your entries in Column A on this page. Write that number here:

                                 Schedule D:
               Case 2:19-bk-10646-EPB        Creditors
                                           Doc   5 WhoHaveTCIaims^Secured^TProperty
                                                       Filed 08/22/19 Entered 08/22/19 16:23:26                                                                 Desc
                                                                                                                                                               page 1 of. _
                                          Main Document          Page 15 of 50
 Debtor 1
                                ^                                      Or                                    Case number lit known)



                                                                                                                           Column A               Column B              Column C
               Additional Page
                                                                                                                           Amount of claim        Value of collateral   Unsecured
Part 1: After listinganyentrieson this page,numberthem beginningwith2.3, followed                                          Do not deduct the      that supports this    portion
               by 2.4, and so forth.
                                                                                                                       .
                                                                                                                           value of collateral.   claim                 ifany
                                                       Describe the property that secures the claim:                                              $
     Creditor's Name



     Number            Street



                                                       As of the date you file, the claim is: Check all that apply.
                                                       Q Contingent
    City                            State   ZIP Code   Q Unliquidated
                                                       Q Disputed
  Who owes the debt? Check one.                        Nature of lien. Check all that apply.
  Q Debtor1 only                                       Q An agreement you made (such as mortgage or secured
  Q Debtor2 only                                           car loan)
  Q Debtor1 andDebtor2 only                            Q Statutorylien(suchastaxlien, mechanic'slien)
  Q At least one ofthe debtors and another             Q Judgment lien from a lawsuit
                                                       Q Other(including a rightto offset)
  Q Check If this claim relates to a
       community debt

  Date debt was incurred                               Last 4 digits of account number


                                                       Describe the property that secures the claim: $
    Creditor's Name



    Number             Street

                                                       As of the date you file, the claim Is: Check all that apply.
                                                       1-1 Contingent
                                                       Q Unliquidated
    City                            State   ZIP Cade
                                                       Q Disputed
  Who owes the debt? Check one.
                                                       Nature of lien. Check all that apply.
       Debtor 1 only
                                                       01 An agreement you made (such as mortgage or secured
       Debtor2 only                                        car loan)
       Debtor 1 and Debtor 2 only                      Q Statutorylien(suchastaxlien, mechanic'slien)
       At least one of the debtors and another         Q Judgmentlienfroma lawsuit
  a Check if this claim relates to a
                                                       Q Other (including a nghtto offset)
       community debt

  Date debt was incurred                               Last 4 digits of account number


                                                       Describe the property that secures the claim:
    Creditor's Name



    Number             Street



                                                       As of the date you file, the claim is: Check all that apply.
                                                       Q Contingent
    City                            State ZIPCode      a Unliquidated
                                                       Q Disputed
  Who owes the debt? Check one.                        Nature of lien. Checkall thatapply.
       Debtor 1 only                                   Q An agreement you made (such asmortgage or secured
      Debtor2 only                                         car loan)
      Debtor 1 and Debtor 2 only                       Q Statutory lien (such astax lien, mechanic's lien)
      At least one of the debtors and another          Q Judgment lien from a lawsuit
                                                       1-1 Other (including a rightto offset)
  1-1 Checkif this claim relates to a
      community debt
  Date debt was incurred                               Last 4 digits of account number

            Add the dollar value ofyour entries in Column A on this page. Write that number here: ^
            Ifthis is the last page of your form, add the dollar value totals from all pages.
            Write that number here: '                                                              -          $

          Case
^3fficiaTForrnT06         2:19-bk-10646-EPB           Doc 5 D: Filed
                                   Additional Page of Schedule       08/22/19
                                                               CredKorsWho          Entered 08/22/19
                                                                           Have Claims^Secured by^Property 16:23:26                                            Desc:of.
                                                                                                                                                              page.
                                                     Main Document         Page 16 of 50
Debtor 1       ^k
               First Name     Mlddla Name
                                                    ^ w
                                                 Last Name
                                                                                                Case number ytknmn)


  Part 2:      List Others to Be Notified for a Debt That You Already Listed
  Use this pageonly if you have others to be notified about your bankruptcyfor a debt that you already listed in Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditorfor any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                           On which line in Part 1 did you enter the creditor?
      Name                                                                                 Last 4 digits of account number


      Number         Street




      City                                          State          ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?
      Name                                                                                 Last 4 digits of account number


      Number       Street




      City                                         State           ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?

      Name                                                                                Last 4 digits of account number


      Number       Street




      City                                         State           ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?
      Name                                                                                Last 4 digits of account number


      Number       Street




      City                                         State           ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?
      Name                                                                                Last 4 digits of account number


      Number       Street




     City                                          State          ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?

     Name                                                                                 Last 4 digits of account number


     Number        Street




     City                                          State          ZIP Code



           Case 2:19-bk-10646-EPB
Official Form 106D                       Doc 5D: Creditors
                             Part 2 of Schedule   Filed 08/22/19         Entered
                                                           Who Have Claims          08/22/19
                                                                           Secured by Property 16:23:26                                      Desc
                                                                                                                                            page_of.
                                        Main Document           Page 17 of 50
      Fill in this information to identify your case:


      Debtor 1 y                                                                               ^7-
                             First Name              Middle Name

      Debtor 2
      (SpO USe, if filing)   FirslName              Middle Name



      United States BankruptcyCourtforthe:                         District of

      Case number
                                                                                                                                                                Q Checkifthis is an
      (If known)                                                                                                                                                    amendedfiling

 Official Form 106E/F
 Schedule E/F: Creditors                                                 ho Have Unsecured Claims                                                                                12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITYclaims and Part 2 for creditors with NONPRIORITYclaims.
 Listthe other party to any executory contracts or unexpired leasesthat could result in a claim. Also list executory contracts on Schedule
 A/B: Property (Official Form 1 06A/B) and on ScheduleG: Executory Contracts andUnexpiredLeases(Official Form 106G). Do not include any
 creditorswith partially secured claims that are listed in ScheduleD: CreditorsWhoHaveClaims Securedby Property. If more space is
 needed, copy the Part you need,fill it out, numberthe entries in the boxeson the left. Attach the Continuation Pageto this page. Onthe top of
 any additional pages, write your name and case number (if known).

  Part 1:            List All of Your PRIORITYUnsecured Claims

        Do any creditors have priority unsecured claims against you?
                   ). Go to Part 2.
              Yes.
 2. List all of your priority unsecured claims. Ifa creditorhas more than one priority unsecuredclaim, listthe creditorseparatelyforeachclaim. For
    each claim listed, identifywhattype ofclaim it is. Ifa claim has both priority and nonpriorityamounts, listthat claim here and showboth priority and
    nonpriorityamounts. As much as possible, list the claimsin alphabeticalorderaccordingto the creditor's name. Ifyou have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1 . If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the insb-uctions for this form in the instruction booklet.)
                                                                                                                                             Total claim       Priority     Nonpriority
                                                                                                                                                               amount       amount

2.1
                                                                          Last4 digitsofaccountnumber _ _ _ _ 3                                            $
           Priority Creditors Name
                                                                          When was the debt incurred?
           Number              Street

                                                                          As of the date you file, the claim is: Check all that apply.

           City                            State     ZIP Code
                                                                          1-1 Contingent
                                                                          1-1 Unliquidated
           Who incurred the debt? Check one.
                                                                          Q Disputed
           1-1 Debtor 1 only
           Q Debtor 2 only                                               Type of PRIORITTunsecured claim:
           Q Debtor 1 and Debtor 2 only                                   Q Domestic support obligations
           Q At least one of the debtors and another
                                                                          Q Taxes andcertain otherdebts you owe the government
           Q Check if this claim is for a community debt                  Q Claims fordeath orpersonal injury while you were
                                                                                 intoxicated
           Is the claim subject to offset?
           1-1 No                                                         Q Other.Specify
           a Yes
2.2
                                                                         Last4 digits of account number                                  $
           Priority Creditor's Name
                                                                         When was the debt incurred?

          Number               Street
                                                                         As of the date you file, the claim is: Checkall thatapply.
                                                                          1-1 Contingent
          City                            State      ZIPCode              Q Unliquidated
          Who incurred the debt? Check one.                               Q Disputed
           Q Debtor 1 only
                                                                         Type of PRIORITYunsecured claim:
           Q Debtor 2 only
                                                                          Q Domesticsupportobligations
           Q Debtor1 andDebtor2 only
           1-1 At least one of the debtors and another                    Q Taxesandcertain otherdebts you owethe government
                                                                          Q Claims fordeath orpersonal injury while you were
          Q Check if this claim is for a community debt                          intoxicated
          Is the claim subject to offset?                                 Q Other. Specify
          a No
          a Yes

Official Form 106E/F
                  Case 2:19-bk-10646-EPBSchedule
                                           Doc E/F:
                                                 5 Creditors Who Have Unsecured Claims
                                                    Filed 08/22/19        Entered 08/22/19 16:23:26                                                                  page 1 of_
                                                                                                                                                                          Desc
                                          Main Document           Page 18 of 50
  Debtor 1                ^^-KA                                      ^                                     Case number wtknawn)
                          First Name       MUdla Name


  Part 2:               List All of Your NONPRIORITV Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
     .
         Q No.Youhavenothingto reportinthispart.Submitthisformtothecourtwithyourotherschedules.
     ?a<es
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identifywhattype of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                        Total claim

             (\r^n ^Guo'Rno^vO. N ^-eyvvC- &                                       Last 4 digits of account number
                                                                                                                                                             Q^L?C70
                   ionly Creditor's Name
                                                                                   Whenwasthedebtincurred? /7 C? I
                               ^           8-440
           umber               Street
                                 e         p>-2^ < 1">w^
          City                                            State     ZIP Code       As of the date you file, the claim is: Checkall thatapply.

                                                                                          Contingent
          Who incurred the debt? Check one.                                                Jnliquidated
                  lebtor 1 only                                                    Q Disputed
          a Debtor2 only
          Q Debtor1 andDebtor2 only                                                Type of NONPRIORITYunsecured claim:
          Q At leastone ofthe debtorsand another                                   Q Studentloans
          Q Checkif this claim is for a communitydebt                              Q Obligations arising out ofa separation agreement ordivorce
                                                                                          that you did not report as priority claims
          Isthe claim subject to offset?                                           Q Debts to pension or profit-sharing plans, and othersimilar debts
                                                                                      .
                                                                                          Other.Specify X~~CC^\
          a Yes

         "Banner ''Dcser-Y-                                                        Last 4 digits of account number
          Nonpriority Creditor's Name                                              Whenwasthedebtincurred?                        Q\'S~
           L^ \                         \^^ $
                 iber          Street

                   )L JrU>-                             '5-       <g"&00           As of the date you file, the claim is: Check all that apply.
          City                                            State     ZIP Code
                                                                                   Q .Contingent
         Who incurred the debt? Check one.                                            ' Unliquidated
                                                                                            spirted
                        tor 1 only
          1-1 Debtor2 only
                                                                                   Type of NONPRIORITYunsecured claim:
          Q Debtor 1 and Debtor 2 only
          Q At leastone ofthe debtorsand another                                   Q Student loans
                                                                                   Q Obligationsarisingoutofa separationagreementordivorce
          Q Check Ifthis claim is for a community debt                                    that you did not report as priority claims
         Is (he claim subject to offset?
                                                                               .
                                                                                   Q, Debtsto pensioi^or proflt-^iaring plan , and other similardebts
                                                                                      .   Other.Specify (<A dL 0
          a Yes

         }^>\)Y'                 'U O^T ^-CC?^C>C. L\'B^>OOY>P»»CSLast4 digitsofaccountnumber                                                                         (X*
         Nonpriorfty Creditor's Name
                                                                                   When was the debt incurred? ..
                                                                                                                                                        ipoo
                               E . Coron <^4o R
         Number               Street

                    oen'                     ^           M                         As of the date you file, the claim is: Checkall thatapply.
           ity                                            State     ZIP Code
                                                                                   1-1 Contingent
         Who incurred the debt? Check one.
                                                                               .




                                                                                          Inliquidated
                   ibtor 1 only
                                                                                   Q Disputed
         Q Debtor 2 only
         Q Debtor 1 and Debtor 2 only                                              Type of NONPRIORITYunsecured claim:
         Q At leastone ofthe debtorsandanother
                                                                                   Q Student loans
         Q CheckIfthis claim isfor a communitydebt                                 Q Obligations arising outofa separation agreement ordivorce
                                                                                       that you did not report as priority claims
         Is (he claim subject to offset?
                                                                                   Q Debtsto pensionorprofit-sharingplans,andqtb^rsi ' ardebts
     ~Ghto                                                                          . Other. Specify b-'Yn-CY" CTt           VT         CT'(
         a Yes
                                                                                                                  'S        ^\cc .

             Case 2:19-bk-10646-EPBSchedule
Official Form 106E/F                  DocE/F:
                                            5 Creditors
                                               Filed 08/22/19        Entered
                                                        Who Have Unsecured Claims08/22/19 16:23:26                                                      Desc
                                                                                                                                                          page_of.
                                     Main Document           Page 19 of 50
 Debtor 1               US~J r-iuw-                                                                                   Case number (//known)
                      Flrel Name           MWdte Name               Last Name



 Part 2:           Your NONPRIORITYUnsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4. 5, and so forth.                                                                   Total claim




              Q\\<^C^                  r\ %&r^(G-c %<jre^                                       Last 4 digits of account number
                                                                                                                                                                                00
       Nonpriority Creditor's Name
                                                                                                Whenwasthedebtincurred? lr)JD I ^
             o                               \0
       Number              Street
                                                                                                As of the date you file, the claim is: Checkall thatapply.
    Sc-                          c^c\y -                            l5C^ZCa^-
     City                                                      State            ZIP Code        Q Contingent
                                                                                           's53^Unliquidated
      Who incurred the debt? Check one.
                                                                                                1-1 Disputed
    ^Qeb         ibtor 1 only
       D Debtor2 only                                                                           Type of NONPRIORITYunsecured claim:
       Q Debtor 1 and Debtor 2 only                                                             Q Student loans
       Q At least one ofthe debtors and another
                                                                                                Q Obligations arising outofa separation agreement ordivorce that
                                                                                                       you did not report as priority claims
       Q Check if this claim is for a community debt
                                                                                                Q Debtsto pensi n or profit-sharing plans, and other similardebts ,
      Is the claim subject to offset?                                                              'Other.Specify r0               ^SSW-C-                    d;<t 0
                                                                                                                                   S<r\/\C ^
     ^.

    Cre^\JT             5^6.^n-Y^                                                               Last 4 digits of account number                                           s\0(^co.
     onpriority Creditor's Name
                                                                                                Whenwasthedebtincurred? ^ Q\ ^
                               \-^\
      Number              Street
                                                                                                As of the date you file, the claim is: Checkall thatapply.
         e -                        <8-<£><2.\
      City                                                     State            ZIPCode     .
                                                                                                Q. Contingent
                                                                                                   .
                                                                                                       Unliquidated
      Who incurred the debt? Check one.                                                         Q Disputed
                   itor 1 only
             Debtor2 only                                                                       Type of NONPRIORITYunsecured claim:
      1-1 Debtor1 andDebtor2 only                                                               a Student loans
      Q At least one of the debtors and another
                                                                                                Q Obligations arising outofa separation agreement ordivorce that
                                                                                                       you did not report as priority claims
      Q Check if this claim is for a community debt
                                                                                                Q ..Debts to pension or proflt-^ha 'ng plans, and other similar debts
      Is tl^e claim subject to offset?                                                      '^Other.Sped
             Yes


                                                                                                                                                                          $ (7000.
                                 -cA.                   ^   \?^r\
    ^tslsnpr. ' it'^Creditor'sName
                                                                                            When was the debt incurred?
      vb'to^                                        0
      Number              Street
                                                                                            As of the date you file, the claim is: Checkall thatapply.
        :in o\n                                   e           u          ^0
      City                                                    State             ZIP Dde         Q Contingent
                                                                                                       inliquidated
                 incurred the debt? Check one.
                                                                                                Q Disputed
             ^Debtor 1 only
             Debtor 2 only                                                                  Type of NONPRIORIPTunsecured claim:
      1-1 Debtor 1 and Debtor 2 only                                                            D Studentloans
      Q At least one ofthe debtors and another
                                                                                                Q Obligations ansing out ofa separation agreement ordivorce that
                                                                                                    you did not report as priority claims
      Q Check if this claim Isfor a community debt
                                                                                                Q, Debtsto pensionorproflt-^igringplans, andothersimilardebts

   ^0
      Is fhe claim subject to offset?
                                                                                           ^OthBrSpedfy"'"¥u"(^
      a Yes




           Case
Official Form      2:19-bk-10646-EPBSchedule
              106E/F                   DocE/F:
                                             5 Creditors
                                                Filed 08/22/19        Entered
                                                         Who Have Unsecured Claims08/22/19                                                      16:23:26                Desc
                                                                                                                                                                          page_of_
                                                                        Main Document                  Page 20 of 50
         Debtor1                 OS^JA
                             Firel Name        Middle Name
                                                                        /^ w                                              Case number (if*m»m)



         Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page




                          MS ^Of                             \^^y\\<                                   Last4 digits of account number
                                                                                                                                                                            $cl0< (96
                  Nonpn-orftyCreditor's Name
                                                                                                       Whenwasthedebtincurred?                      Cq
                  I->U N. ^O^WI^V+D                                         -oi-
                 Number          Street

                                       \                                  <g^^0&                    As of the date you file, the claim is: Check allthat apply.
                 City                                             State      ZIPCode                   Q Contingent
                                                                                                   ^Unliquidated
                yvho incurred the debt? Check one.
                                                                                                    Q Disputed
                 ^.Debtor1 only
                Q Debtor2 only                                                                     Type of NONPRIORITY unsecured claim:
                Q Debtor 1 and Debtor2 only
                                                                                                   Q Studentloans
                Q Atleastoneofthedebtorsandanother
                                                                                                   Q Obligationsarisingoutofa separation agreement ordivorcethat
                Q Check ifthis claim isfora community debt                                                you did not report as priority claims
                                                                                                   LJ Debtsto pensionerprofit-sharingplans, andothersimilardebts
                Is the claim subject to offset?                                                   ^E.Other.Specify ^A>CV^ k                       Ct f ,1.6 ( ; >^-h
              T^o
                a Yes



               (^nr\<T .         me             9rc^ '(Cf\a\                   <S f\hcc           Last 4 digits of account number                                            IW
               Nonpriority Credit fs Name
                                                                                                  Whenwasthedebtincurred?                         2-Q \
               Number
                     : .      Street
                                           2 ^
             'he                 ^             A-2-. ^SQ-S.^                                      As ofthe dateyou file, the claim is: Checkallthatapply.
              City                                              Slate      ZIPCode                Q Contingent
                                                                                              .




                                                                                              J^ Unliquidated
              ^flfhoincurredthe debt? Checkone.                                                   Q\lisputed
              QlsOebtor1 only
              Q Debtor2 only                                                                  Type of NONPRIORITV unsecured claim:
              Q Debtor1 andDebtor2 only                                                       Q Student loans
              a At least oneofthe debtors andanother
                                                                                              Q Obligationsarisingoutofa separationagreement ordivorcethat
              Q Check ifthis claim is fora community debt                                               you did notreport as priorityclaims
                                                                                              D Debtstopensiono.r profit-sharing lans,andothersimilardebts
             Is pie claim subject to offset?
                                                                                                    . Other.Specify T^Cdl
                 Yes


                                                                                                                                                                             co
                r^l'Fr&Y^'K,^                                                                Last4 digits of account number
        ^.   Nyi piionj^Creditor's Name
        vf) '160^                                                                            Whenwas the debt incurred?                   < /U \ '&
         Number Street

        SiOoy.         A\                        s             ^-i             - c^ c n ."4 As ofthedateyo"fite'thecla""is:checka11thatapp'y-
         City                                                 State       ZIPCode           J-) Contingent
                                                                                                   .
                                                                                                       Unliquidated
                  incurred the debt? Check one.
                                                                                             a Disputed
                        1 only
                Debtor 2 only                                                               Type of NONPRIORITYunsecured claim:
         Q Debtor1 andDebtor2 only                                                          Q Student loans
         Q Atleastoneofthedebtorsandanother
                                                                                            Q Obligations arisingoutofa separationagreementordhrorcethat
         Q Check ifthis claim isfora community debt                                                you did not report as priority claims
                                                                                            a ^Debtstopensionorprofit-shann plans,andothersimilardebts
         Is the claim subject to offset?                                                   ^Other. Specify F-C " -'= '"""~"~""""'"""''"'""'
         a Yes




-Official ForrrMGBE/F                                        -Schedule E/F: Creditors Who Have Unsecured Claims                                                         page _   of_
                Case 2:19-bk-10646-EPB                                  Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                 Desc
                                                                        Main Document   Page 21 of 50
    Debtor 1 .                         04-                                                                              Case number {ifknown)
                          First Name         Middle Name



    Part 2: YourNONPRIORITYUnsecuredClaims- ContinuationPage




                  ec^-Wv Ca/ . CoUe^oA^                                                            Last4 digits of account number
                                                                                                                                                                         HDO.
            NonpriorityCreditor's Name
                  D-^0                       ^               ID                                   Whenwasthedebtincurred?                         G>I ^
                umber         Street
                    0 n'                             .




                                                         Z-            So^l                       As ofthedateyoufile,theclaimis:Checkallthatapply.
            cny                                                   State        ZIPCode            Q Contingent
                                                                                                         Unliquidated
                /ho incurred the debt? Checkone.                                                     .




                                                                                                  D Disputed
                  ^ebtor1 only
            a Debtor2 only                                                                        Type of NONPRIORITY unsecured claim:
            Q Debtor1 andDebtor2 only
                                                                                                  Q Studentloans
            Q Atleastone ofthe debtors andanother
                                                                                                  Q Obligationsansingoutofa separationagreementordivorcethat
        .




        Q CheckifthisclaimisTora communitydebt                                                       you did not report as priority claims
                                                                                                 Q^.Debtstopensiop^irprofit-sharing plans,andjsfhersimilardet
      . Is the claim subject to offset?                                                             sOther.Specif.\^ 0 ^/VPt/" T> 5s
       ^°
       a Yes



                                    on                   Sjbco\ Cy-edli't                [}Ttt t&stl4digitsofaccountnumber                                          .




                                                                                                                                                                        1W
       Nonpn'onty Creditor's        ame

                                          -en'       o^o^sr                PW^                  When was the debt incurred?
            mber           Street

                          n n                            I            ^i^\                      As ofthedateyoufile, theclaim is:Checkallthatapply.
       City                                                    State         ZIPCode            Q_ Contingent
                                                                                                           luidated
      Who incurredthe debt? Checkone.
                                                                                                D Disputed
            .
              Debtor 1 only
              Debtor 2 only                                                                     Type of NONPRIORmr unsecured claim:
      Q Debtor1 andDebtor2 only
                                                                                                Q Studentloans
      Q At leastone ofthe debtors andanother
                                                                                                a Obligations arisingoutofa separation agreement ordivorcethat
      D Checkifthisclaimisfora communitydebt                                                       you didnot report as priorityclaims
                                                                                               ^Q,Debtstopension91prort-shaqng plpns, andothersimilardebts
    ^ the claim subject to offset?                                                                    ter. Specify.
     ^hn/o
     a Yes


                        v <ys»v^ Le                            \v^                             Last4 digits of account number                                     $1j^>0
     Nonpriority         Ncr's Name

                        \AJ . '^c^-c^- T>r                                                     Whenwasthedebtincurred?                       Ci
    Number               Street

            r             -e u                                        .   a 2^0             As of the date you file, the claim is: Checkallthatapply.
    City                                                      State         ZIPCode        ,   Q Contingent
                                                                                                 ^Unliquidated
              incurred the debt? Check one.
                                                                                            Q Disputed
                    1 only
        Debtor2 only                                                                        Type of NONPRIORITYunsecured claim:
    Q Debtor1 andDebtor2 only
    Q Atleastoneofthedebtorsandanother                                                      Q Studentloans
                                                                                            Q Obligationsarisingoutofa separationagreementordivorcethat
    a Checkifthisclaimisfora communitydebt                                                       you did not report as priority claims
                                                                                           Q DeWstopensionorprofit-sharing Rlans, andothersimilardebts
      the claim subject to offset?                                                                  ter. Specify         V T
        10
   "D Yes



feiaHrorm106E/F                                                   cheduleE/F: CreditorsWho Have Unsecured Claims"                                                page_   of_
            Case 2:19-bk-10646-EPB                                        Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                        Desc
                                                                          Main Document   Page 22 of 50
       Debtor 1            -^Wlad ^                                                                                             Case number (itkmwn)
                            Flrel Name         Middle Nam«           Last Nirne



       Part 2: YourNONPRIORITYUnsecuredClaims- ContinuationPa9e




                       e-^                       -'           r\o.                                          Last4 digits of account number                                       scf00
               NonpriorityCreditor's Name
               \y^ . d                                                                                      Whenwasthedebtincurred?                    C?I *?
               Number           Street
                                         OL\                 /2- ^                -Z        -^              As ofthedateyoufile,theclaimis:Checkallthatapply.
               City                                              State            ZIPCode                   Q.Contingent
                      incurred the debt? Check one.
                                                                                                       '>aCunljquidated
                                                                                                            Q Disputed
                            1 only
              Q Debtor2 only                                                                            Type of NONPRIORITY unsecured claim:
              Q Debtor1 andDebtor2 only                                                                 Q Studentloans
              D Atleastoneofthedebtorsandanother
                                                                                                        Q Obligationsan'singoutofa separationagreementordivorcethat
              a Checkifthisclaimisfora communitydebt                                                           you did not report as priority claims
                                                                                                        Q Debtstopens' norprofit-sharing plans,andothersimilardebts
              Is the claim subjectto offset?
                                                                                                       ^k©ther.Specify         'I
         ^CNO                                                                                                      (M. ^ \^C^V    /\SSOC -
              a Yes


                                                                                                 L                                                                                     c0
             ^G\j~UniA3f7 -&-f~~ C/'t?/3trf~' Su'g+crns                                                Last 4 d'9ite ofaccou"tnumber
                                                                                                                                                 _     _   _    _
                                                                                                                                                                               $RD6
             NonpliorityCreditor'sName"
             L4i'Zo                                     4i DY^^ <'' }^o^\when wasthedebti"curred?
         .   Njimber , " ^Street
                                                                                                       As of the date you file, the claim is: Check all thatapply.
             city                                              siaie~zi?Sode-
                                                              'State"                                  a contingent
        ^Whoincurred the debt? Checkone.
                                                                                                      '^^Unliquidated
                                                                                                      a Disputed
                      tor 1 only
         Q Debtor2 only                                                                               Type of NONPRIORITY unsecured claim:
         Q Debtor1 andDebtor2 only                                                                    Q Studentloans
         Q Atleastoneofthedebtorsandanother
                                                                                                      a Obligationsarisingoutofa separation agreement ordivorcethat
        Q Checkffthisclaimisfora communitydebt                                                               you did not report as priority claims
                                                                                                      Q^ Debtstopensionqy>rofit-sharing1 plans,
                                                                                                                                         plans, and
                                                                                                                                                and oother similar debts
        Is the claim subject to offset?
       ^la^io                                                                                        vi^0ther.SpecifTT^ P/^nRT
        a Yes

                                                                                                                                                                               d
                'V^OW<.                                                                              Last4 digits of account number
               iorily Creditors Name

                                               CO\S'L^                                               Whenwasthedebtincurred? 0
       Number              Street
                           Street

      us
      City
                                                  C(X G1^0 t                                         As of the date you file, the claim is: Check allthatapply.
                                                             State        ZIPCode                J-l Contingent
                                                                                                        .
                                                                                                            Unliquidated
              10 incurred the debt? Check one.
                                                                                                     1-1 Disputed
                   >r 1 only
              Debtor 2 only                                                                      fype of NONPRIORITY unsecured claim:
       Q Debtor1 andDebtor2 only                                                                 Q Studentloans
       Q Atleastoneofthedebtorsandanother
                                                                                                 Q Obligationsarisingoutofa separationagreement ordivorcethat
       Q Checkifthisclaimisforacommunitydebt                                                            you did not report as priority claims
                                                                                                 a Debtstopensionerprofit-shyin lans, andothersimilardebts
      Is the claim subject to offset?                                                                  ^Other.Specify L^T
             tio
      a Yes



Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims-
              Case 2:19-bk-10646-EPB                                 Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                         page _
                                                                                                                                                                           Desc      of_
                                                                     Main Document   Page 23 of 50
                                      1^
                                   C^ ^                                               ^ JO l^                                 Case number(ifknown)
                              First Name   Middfe Name                   Last N me



        Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page
                         f*;-^


      "it.. "-. : 2




                ^&. I>f!C^ °^ ^\)C^
                      riority Creditor's
                                                                                               nr^       Last4 digits ofaccount number
                                                                                                                                                                              ^'006
                                        'K\^4o<?                                                         Whenwasthedebtincurred?                    /Z-0[ <~^
               Number             Sire
                                           u                             ^>^ \\                          As ofthe date you file, the claim Is: Check all that apply.
              City                                               State               ZIPCode             D. Contingent
                                                                                                              Jnliquidated
              Whoincurred the debt? Checkone.
                                                                                                         Q Disputed
                           )r 1 only
              Q Debtor2 only                                                                            Type of NONPRIORITY unsecured claim:
              a Debtor1 andDebtor2 only
                                                                                                                      loans
              Q Atleastoneofthedebtorsandanother
                                                                                                            Obligations ansing out ofa separation agreement or divorce that
             Q Checkifthisclaimisfora communitydebt                                                         you did not report as priority claims
                                                                                                        Q Debtstopensionorprofit-sharing plans,andothersimilardebts
             Is the claim subject to offset?                                                            Q Other.Specify
           SI3^K>
            a Yes



                                                                                                       Last4 digits of account number
            Nonpriortty Creditor's Name
                                                                                                       When was the debt incurred?
           Number              Street
                                                                                                       As ofthedateyoufile, the claim is: Checkallthatapply.
           City                                            Stale                ZIPCode                D Contingent
                                                                                                       Q Unliquidated
          Who incurred the debt? Check one.
                                                                                                       Q Disputed
          Q Debtor 1 only
          Q Debtor2 only                                                                              Type of NONPRIORITY unsecured claim:
          Q Debtor1 andDebtor2 only
          Q Atleastoneofthedebtorsandanother                                                           Q Student loans
                                                                                                      Q Obligationsarisingoutofa separationagreementordivorcethat
          Q Check ifthis claim is fora community debt                                                     you did not report as priority claims
                                                                                                      a Debtstopensionorprofit-sharingplans,andothersimilardebts
         Is the claim subject to offset?                                                              Q Other. Specify
         a No
         a Yes


                                                                                                      Last4 digits ofaccount number
         Nonpiiority Creditor's Name
                                                                                                     When was the debt incurred?
        Number              Street
                                                                                                     As of the date you Tile, the claim is: Check all thatapply.
        CHy                                              State               ZIP Code                Q Contingent
                                                                                                     Q Unliquidated
        Whoincurred the debt? Checkone.
                                                                                                     Q Disputed
       D Debtor1 only
       Q Debtor2 only                                                                                Type of NONPRIORITY unsecured claim:
       Q Debtor1 andDebtor2 only                                                                     Q Studentloans
       Q At leastoneofthe debtors and another
                                                                                                     Q Obligationsansingoutofa separationagreementordivorcethat
       a Checkifthisclaimisforacommunitydebt                                                            you did not reportas priorityclaims
                                                                                                     Q Debtstopensionorprofit-sharing plans, andothersimilardebts
       Is the claim subjectto offset?                                                                a Other. Specify
       a No
       a Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured CIaiire^"
              Case 2:19-bk-10646-EPB                                 Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                      page_
                                                                                                                                                                        Desc     of_
                                                                     Main Document   Page 24 of 50
 Debtor 1                                                                                          Case number{ifknown}
                 First Name    Middle Name           Last Name



 Part 3:        List Others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                            Line _     of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                         Q Part2:Creditorswith NonpriorityUnsecuredClaims

                                                                            Last 4 digits of account number _
      City                                   State               ZIPCode

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name
                                                                            Line_of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
                                                                                                          1-1 Part2: Creditorswith NonpriorityUnsecured
                                                                            Claims


                                                                            Last 4 digits of account number.
      City                                   State               ZIP Code



                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                            Line__ of (Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
                      Street
                                                                                                  a Part2: Creditorswith NonpriorityUnsecured
                                                                            Claims

                                                                            Last 4 digits of account number
      Git                                    State               ZIPCode

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name
                                                                            Line_of [Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                 1-1 Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims


                                                                            Last 4 digits of account number
      City                                   State               ZIPCode

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                            Line_ of {Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
      Number         Street
                                                                                                 a Part2: Creditorswith NonpriorityUnsecured
                                                                            Claims

                                                                            Last 4 digits of account number
                                             State               ZIPCode

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line_of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                         1-1 Part2: CreditorswithNonpriorityUnsecured
                                                                            Claims

                                                                            Last 4 digits of account number
      City                                   State               ZIPCode

                                                                            On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                            Line_of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                 1-1 Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims


      City                                   State               ZIPCode    Last 4 digits of account number _


Official Form 106E/F
           Case    2:19-bk-10646-EPBSchedule
                                       DocE/F:
                                             5 Creditors
                                                Filed Who08/22/19    Entered
                                                            Have Unsecured Claims08/22/19                                    16:23:26         Desc
                                                                                                                                                page_of_
                                                         Main Document                 Page 25 of 50
Debtor 1       ^b
               First Name     Middle Name
                                                                                         Case number (fftnoivn)



 Part 4:      Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                   Total claim



Total claims
                6a. Domestic support obligations                          6a- $           0- oD
from Part 1
                6b. Taxes and certain other debts you owe the
                     government                                           6b.      . o. 00
                6c. Claims for death or personal injury while you were
                     intoxicated
                                                                          ". . 0 0°
                6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                              «. ^ 0. °°
                6e. Total. Add lines 6a through 6d.                       6e.                    00


                                                                                  Total claim

                                                                                                            <a0
Total claims
from Part 2
                6f. Student loans                                         6f.
                                                                                   . 6/oOQ
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                6g.      $
                                                                                           0-c?&
                                                                                           0-'
                6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                        6h.             0-(©©
                6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                              ei. +, 60 500 >0
                6j. Total. Add lines 6f through 6i.                       6j.
                                                                                                                  00
                                                                                    ^6 '500.




          Case
Official Form    2:19-bk-10646-EPBSchedule
              106E/F                 DocE/F:
                                           5 Creditors
                                              Filed Who08/22/19    Entered
                                                          Have Unsecured Claims08/22/19                                16:23:26   Desc
                                                                                                                                    page_of
                                                      Main Document             Page 26 of 50
  Fill in this information to identify your case:

  Debtor                OS^O <^                               ^our Ue^
                       First Name            Middla Name

  Debtor 2
  (SpOUSe If filing)   First Name            Middls Name



  United States Bankruptcy Courtforthe: District Of Arizona
  Case number
  (If known)                                                                                                                         a Check ifthis is an
                                                                                                                                        amended filing


Official Form 106G
Schedule G: Executory Contracts and Une pired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpjred leases?
      1-1 No.Checkthisboxandfilethisformwiththe courtwithyourotherschedules.Youhavenothingelseto reporton thisform.
      Q Yes. Fill in all ofthe information below even ifthe contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                           State what the contract or lease is for


2.1
       Name


       Number            Street


       City                          State        ZIP Code

2.2
       Name


       Number            Street


      Ci                             State        ZIP Code
2.3
      Name

      Number             Street


      Cit                            State        ZIP Code
2.4
      Name


      Number             Street


      Ci                             State        ZIP Code

2.5
      Name


      Number             Street


      City                           State        ZIP Code


Official Form 106G
            Case 2:19-bk-10646-EPB      Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26
                               Schedule G:
                                                                                                                                          Desc
                                                                                                                                         page 1 of.
                                       Main Document    Page 27 of 50
  Debtor 1                                                                  Case number(iiknown)



                  Additional Page if You Have More Contracts or Leases

        Person or company with whom you have the contract or lease       What the contract or lease is for


  2.
        Name


        Number       Street


        City                        State   ZIP Code

  2._
        Name


        Number       Street


        City                        State   ZIP Code



        Name


        Number       Street


        City                        State   ZIP Code

  2.
        Name


        Number       Street


        City                        State   ZIP Code

  2._
        Name


        Number       Street


        City                        State   ZIP Code

  2.
        Name


        Number       Street


        City                        State   ZIP Code

  2.
        Name


        Number       Street


        City                        State   ZIPCode

  2._
        Name


        Number       Street


        City                        State   ZIP Code



               Case 2:19-bk-10646-EPB
Official Form 106G                Schedule Doc   5 Filed
                                           G: Executory       08/22/19
                                                        Contracts            Entered
                                                                  and Unexpired Leases 08/22/19 16:23:26      Desc
                                                                                                             page_of
                                         Main Document              Page 28 of 50
  Fill in this information to identify your case:

  Debtor1                L?Sh^                                             o^ uc^b
                     First Name                      Middle Name

  Debtor 2
  (Spouse, if filing) FintNamB                       MiddleName

  UnitedStates BankruptcyCourtfor the: District Of Arizona

  Case number
  (Ifknown)
                                                                                                                                        Q Check ifthis is an
                                                                                                                                           amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. Iftwo married people
are filing together, both are equally responsiblefor supplying correct information. If more space is needed, copy the Additional Page,fill it out,
and numberthe entries in the boxes on the left. Attach the AdditionalPageto this page. On the top of anyAdditional Pages,write your nameand
case number (if known). Answer every question.

  1.-^go you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)


       a Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
     Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
               ?. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           Q No
           Q Yes.Inwhichcommunitystateorterritorydidyoulive?                                     Fillinthenameandcurrentaddressofthatperson.

                  Nameof your spouse, former spouse, or legal equivalent


                  Number            Street


                  City                                         State                 ZIP Code


 3. In Column 1, list all ofyour codebtors. Do not include your spouse as a codebtor if your spouse is filingwith you. Listthe person
       shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
       Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
       Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                       Column 2: The creditor to whom you owe the debt

                                                                                                      Check all schedules that apply:
 3.1
                                                                                                       a ScheduleD, line
         Name
                                                                                                       a ScheduleE/F, line
         Number            Street
                                                                                                       1-1 ScheduleG, line
         Cit                                                       State              ZIPCode
3.2
         Name
                                                                                                       a ScheduleD, line.
                                                                                                       a Schedule E/F, line.
         Number            Street
                                                                                                       Q ScheduleG, line
         Cit                                                       State              ZIP Code

3.3
         Name
                                                                                                       a Schedule D, line.
                                                                                                       a ScheduleE/F, line
         Number            Street
                                                                                                       a ScheduleG, line.

        _"!y                                                       State              ZIPCode


Official Form 106H
          Case 2:19-bk-10646-EPB                                   Doc 5Schedule
                                                                            FiledH: 08/22/19
                                                                                    Your Codebtors
                                                                                                   Entered 08/22/19 16:23:26                 Desc
                                                                                                                                            page 1 of.
                                                                   Main Document          Page 29 of 50
  Debtor 1                                                               Case number yiknown}
                 First Name     Middle Name




                 Additional Pageto List More Codebtors

       Column 1: Your codebtor                                                Column 2: The creditor to whom you owe the debt

                                                                               Check all schedules that apply:

                                                                               Q ScheduleD, line
        Name
                                                                               a ScheduleE/F, line.
        Number         Street                                                  a ScheduleG, line.

        Ci                                    State           ZIPCode


                                                                               Q Schedule D, line
        Name
                                                                               Q Schedule E/F, line
        Number         Street                                                  Q ScheduleG, line

        cu                                    State           ZIPCode


                                                                               Q ScheduleD, line
        Name
                                                                               1-1 ScheduleE/F, line
        Number        Street                                                   Q ScheduleG, line

        City                                  State           ZIP Code



                                                                               Q Schedule D, line
        Name
                                                                               a Schedule E/F, line.
        Number        Street                                                   1-1 Schedule G, line


        Git                                   State           ZIPCode


                                                                               1-1 ScheduleD, line
                                                                               Q ScheduleE/F, line
        Number        Street                                                   Q ScheduleG, line

        Cit                                   State           ZIPCode


                                                                               Q ScheduleD, line
        Name
                                                                               a ScheduleE/F, line
        Number        Street                                                   Q ScheduleG, line

        Git                                   State           ZIP Code



                                                                               a ScheduleD, line
                                                                               a ScheduleE/F, line
        Number        Street                                                   a ScheduleG, line

        Cit                                   State           ZIP Code



                                                                               1-1 ScheduleD, line.
        Name
                                                                               a ScheduleE/F, line.
        Number        Street                                                   a ScheduleG, line

       Cit                                    State           ZIPCode




Official FomTiOGH
              Case 2:19-bk-10646-EPB          DocSchedule
                                                   5 FiledH: Your Codebtors
                                                              08/22/19 Entered 08/22/19 16:23:26                 page_of.
                                                                                                                  Desc
                                              Main Document          Page 30 of 50
     Fill in this information to identify your case:


     Debtor 1
                         First Name          Middle Name

     Debtor 2
     (Spouse, if filing) First Name          Middle Name

     UnitedStatesBankruptcyCourtforthe: District OfArizona
     Case number                                                                                       Check if this is:
     (If known)
                                                                                                       Q An amendedfiling
                                                                                                       Q A supplementshowingpostpetitionchapter13
                                                                                                            income as of the following date:
   Official Form 1061                                                                                       MM / DD / YYYY

   Schedule I; \ our ncome                                                                                                                            12/15

   Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
   supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
   If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
   separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


     Parti:            Describe Employment


    1. Fill in your employment
       information.                                                       Debtor 1                                     Debtor 2 or non-filing spouse
       If you have more than onejob,
       attach a separate page with
       information about additional       Employment status                   iployed
                                                                              Ip                                       1-1 Employed
       employers.                                                       1-1Notemployed                                 1-1 Notemployed
       Include part-time, seasonal, or
       self-employed work.
       Occupation may include student
                                          Occupation                   L r
       or homemaker, if it applies.

                                          Employer's name             ftcx^ istpnc
                                          Employer's address
                                                                       Number Street                                 Number    Street




                                                                       City              State   ZIP Code            City                  State ZIP Code

                                          Howlongemployed there? \ \^(J^
                                                                              UjtC
    Part 2:           Give Details About Monthly Income

       Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
       spouse unless you are separated.
       If you or your non-filing spouse have more than one employer, combine the information for all employers tor that person on the lines
       below. Ifyou need more space, attach a separate sheetto this form.

                                                                                                 For Debtor 1         For Debtor 2 or
                                                                                                                     non-filing spouse
    2. List monthly gross wages, salary, and commissions (before all payroll
       deductions). If not paid monthly, calculate whatthe monthly wage would be.        2.      $ Vji^.                      A^lh-
                                                                                                        00
    3. Estimate and list monthly overtime pay.                                           3. +$                      +$           ^

    4. Calculate gross income. Add line 2 + line 3.                                      4. ^^^                         $^(fY

-Offieial^orm 1061                                                 chedute I: Your Income                                                         page-1-
             Case 2:19-bk-10646-EPB                        Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                     Desc
                                                           Main Document   Page 31 of 50
Debtor 1         JM                                                                         z-                                 Case numberyfknown)
                 First Nama



                                                                                                                           For Debtor 1              For Debtor 2 or
                                                                                                                                                     non-filin   ouse

   Copy line 4 here............................................................................................... -^ 4.   $Z, tp(^ D&
5. List all payroll deductions:
                                                                                                                                              ©&
     5a. Tax, Medicare, and Social Security deductions                                                              5a. $       bl^                            M
    5b. Mandatory contributions for retirement plans                                                                5b.    $ . 0^                             ^(lA
    5c. Voluntary contributions for retirement plans                                                                5c.    $ . o'o
    5d. Required repayments of retirement fund loans                                                                5d.    $0. °'
    5e. Insurance                                                                                                   5e.    $0.0
    5f. Domestic support obligations                                                                                5f.    $  o0                           ^
    5g. Union dues                                                                                                  5g.    $0 0
                                                                                                                                         0
    5h. Other deductions. Specify:                                                                                  5h. +$

                                                                                                                               LM9. 00                             ^

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7. $  ,
                                                                                                                             /l.ooo.°'                    _^L
8. List all other income regularly received:
    8a. Net income from rental property and from operating a business,
           profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                                                         ,   00                r^f/v
           monthly net income.                                                                                      8a.                  ©0
    Sb. Interest and dividends                                                                                      8b.              (
                                                                                                                                                          ^ff\
    8c. Family support payments that you, a non-filing spouse, or a dependent
        regularly receive
        Include alimony, spousal support, child support, maintenance, divorce                                                    <       00               ^w
           settlement, and property settlement.                                                                     8c.
    8d. Unemployment compensation                                                                                   8d.         0 .(5°.
    8e. Social Security                                                                                             8e.
                                                                                                                                         TW

    8f. Other government assistancethat you regularly receive
        Include cash assistance and the value (if known) of any non-cash assistance
        that you receive, such as food stamps (benefits under the Supplemental
        Nutrition Assistance Program) or housing subsidies.
        Specify:                                                                  8f. S                                         0                     $         ft-
                                                                                                                                         00               ^ ^
    8g. Pension or retirement income                                                                                                                  $

    8h. Other monthly income. Specify:                                                                              8h. +$
                                                                                                                                         0
                                                                                                                                                     +$   ^
9. Add all other income. Add lines 8a+ 8b+ 8c+8d + 8e + 8f +8a + 8h.                                                 9. I $ fO. oo | I $ V\3f^ I
10.Calculate monthly income. Add line 7 + line 9.                                                                                                                                            ^
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                         0 $/LrDCOtfc + £ (pf^- =
                                                                                                                     10.
                                                                                                                     ,
                                                                                                                                                                                    oco-

11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
   friends or relatives.
   Do not include any amounts already included in lines 2-10 or amounts that are not availableto pay expenses listed in Schedule J.
   Specify:                                                                                                                                                            11. + $      ,   o0
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilitiesand Certain Statistical Information, if it applies                                                  12. $     ^ttOO-
                                                                                                                                                                            Combined
                                                                                                                                                                            monthly income
l34!s<y&u expect an increase or decrease within the year after you file this form?
      ^No.
    a Yes. Explain:

ffieial-Form 1061                                                                     chedule I: Your Income                                                                     page-2
           Case 2:19-bk-10646-EPB                                    Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                         Desc
                                                                     Main Document   Page 32 of 50
      Fill in this information to identify your case:

      Debtor1           >^0 l-)ij^
                         First Name          MMdle Name                                                     Check if this is:
      Debtor 2
      (Spouse, if filing) FirstName          Middle Name                                                    Q An amended filing
                                                                                                            Q A supplement showing postpetition chapter 13
      United States BankruptcyCourtfor the: District Of Arizona
                                                                                                               expenses as of the following date:
      Case number
                                                                                                               MM / DD / YYT/
      (If known)



    Official Form 106J
    Schedule J:                       our               penses                                                                                                   12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

     Parti:            Describe Your Household

    1. Is this a joint case?
                   Go to line 2.
       Q Yes.DoesDebtor2 live in a separatehousehold?
                   a No
                   Q Yes.Debtor2 mustfileOfficialForm 106J-2,Expensesfor SeparateHouseholdof Debtor2.
12. Do you have dependents?                a No                                      Dependent's relationship to                 Dependent's       Does dependent live
]      Do not list Debtor 1 and                 fes. Fill out this information for   Debtor 1 or Debtor 2                        age               with you?
       Debtor 2.                               each dependent.
       Do not state the dependents'                                                      ^\j       ^-kv                          J_                ^Yes    No
       names.                                                                                                                                          .




                                                                                          c^\)        l^
                                                                                                                                                   ^:.
                                                                                                                                                   a No
                                                                                                                                                       .
                                                                                                                                                           No
                                                                                                                                                           Yes


                                                                                                                                                   a Yes
                                                                                                                                                   a No
                                                                                                                                                   a Yes

                                                                                                                                                   a No
                                                                                                                                                   a Yes

13. Do your expenses include
      expenses of people other than
                                         Wyo
      yourself and your dependents?        a Yes

    Part 2:        Estimate Your Ongoing Monthly Expenses

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.

    Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                           Your expenses

    4. The rental or home ownership expenses for your residence. Include first mortgage payments and
       any rent for the ground or lot.                                                                                     4.
                                                                                                                                   $           qc>^
        If not included in line 4:
        4a.    Real estate taxes                                                                                           4a.     $       Q. oO
        4b. Property, homeowner's, or renter's insurance                                                                   4b.     $       0.°
        4c. Home maintenance, repair, and upkeep expenses                                                                  4c.     $       (^
                                                                                                                                                   ©
        4d.    Homeowner's association or condominium dues                                                                 4d.     $           *




Official Form 106J                                            ScheduleJ: Your Expenses                                                                      page 1
              Case 2:19-bk-10646-EPB                       Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                              Desc
                                                           Main Document   Page 33 of 50
     Debtor 1               ^                         A^ ^                                Case number vknown)




                                                                                                                           Your expenses


     5. Additional mortgage payments for your residence, such as home equity loans

     6. Utilities:
         6a. Electricity, heat, natural gas                                                                     6a.    $       00.
         6b. Water, sewer, garbage collection                                                                   6b.    $       c\0 .      tx?
         6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.    $      -0             60
                                                                                                                                         00
         6d. Other. Specify:                                                                                    6d.    $

     7. Food and housekeeping supplies                                                                          7.     $        co. 00
     s. Childcare and children's education costs                                                                8.     $     o. GO
                                                                                                                                    00
     9. Clothing, laundry, and dry cleaning                                                                     9.     $
                                                                                                                                        00
110. Personal care products and services                                                                        10.    $
                                                                                                                                        &G
    11. Medical and dental expenses                                                                             11.    $

,   12. Transportation. Includegas, maintenance, bus or train fare.
        Do not include car payments.                                                                            12.
                                                                                                                       $      W0. 0"'
                                                                                                                                0. <&o
,   13. Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.    $

[14. Charitable contributions and religious donations                                                           14.    $            .   <?<:)
    15. Insurance.
        Do not include insurance deducted from your pay or included in lines 4 or 20.

         l5a. Life insurance                                                                                    15a.   $        O. oo
                                                                                                                               ,9 . oo
        l5b. Health insurance                                                                                   15b.   $

        l5c. Vehicle insurance                                                                                  15C.   $
                                                                                                                               0 &0
        l5d. Other insurance. Specify:                                                                          15d.
                                                                                                                                        00

;16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.                                                   (?0
        Specify:                                                                                                16.
                                                                                                                               0.
17. Installment or lease payments:
        l7a. Car payments for Vehicle 1                                                                         17a.   $ <9. &0
        17b. Car payments for Vehicle 2                                                                         17b.   $ o-°°
I       l7c. Other. Specify:                                                                                    17c.   $ G>-<5&>
        l7d. Other. Specify:                                                                                    17d.   $ o. 00
118. Your payments of alimony, maintenance, and support that you did not report as deducted from
     your pay on line 5, Schedule I, Your Income (Official Form 1061).                                           18.   s       O. oe
119. Other payments you make to support others who do not live with you.
       Specify:                                                                                                  19. $       O. c^
. 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

        20a. Mortgages on other property                                                                        20a.
                                                                                                                              o. ^>
        20b. Real estate taxes                                                                                  20b.
                                                                                                                             0. 0°
        20c. Property, homeowner's, or renter's insurance                                                       20c.   $ 0-c?o
        20d. Maintenance, repair, and upkeep expenses                                                           20d.               ^
                                                                                                                                    0
        20e. Homeowner's association or condominium dues                                                        20e.



Official Form 106J                                            Schedule J: Your Expenses                                                           page 2
                Case 2:19-bk-10646-EPB                  Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                       Desc
                                                        Main Document   Page 34 of 50
     Debtor1        .          ^                                                               Case number i/tknownf
                  First Name       Middle Name




    21. Other. Specify:                                                                                                21.   +$
                                                                                                                                    oD

    22. Calculate your monthly expenses.

        22a. Add lines 4 through 21.                                                                               22a.      $ $t        ^. 00
        22b. Copy line 22 (monthly expensesfor Debtor 2), if any, from Official Form 1 06J-2                       22b. $
        22c. Add line 22a and 22b. The result is your monthly expenses.                                            22c. $ <9 r^ B-0. 0^

    23. Calculate your monthly net income.                                                                                                  GO
       23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.
                                                                                                                              $     000 .*
       23b. Copy your monthly expenses from line 22c above.                                                        23b.      -$ c ."7^0 (S>0
       23c. Subtractyour monthly expenses from your monthly income.
            The result is your monthly net income.                                                                 23c.
                                                                                                                              s -1?0 ^


.
    24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modificationto the terms of your mortgage?



          Yes.     Explain here:




Official Form 106J                                          Schedule J: Your Expenses                                                     page3
            Case 2:19-bk-10646-EPB                    Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                     Desc
                                                      Main Document   Page 35 of 50
     in this information to identify your case:

Debtor 1              , ^0/2.
                      First Name
                                                                                 0<^
Debtor 2
(Spouse, If filing) First Name                 Mlddte Name

UnitedStatesBankruptcyCourtforthe: District OfArizona
Case number
(If known)
                                                                                                                                   Q Check if this is an
                                                                                                                                      amendedfiling


  Official Form 106Dec
  Declaration About an ndividual                                                            ebtor's Schedules                                   12/15

 If two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
 years, or both. 18 U. S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below



      Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       a No
             .   Yes. Nameofperson            ^-V I l'~) .         T f~ \ 0 i_S . AttachBankruptcyPetitionPreparer'sNotice,Declaration,and
                                                                                                Signature (Official Form 119).




      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.




        Si                                                              Signature of Debtor 2


        Date      ^          -z7-  //" YYYY
                                                                        Date
                                                                               MM/ DD / YYYY




Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules

                 Case 2:19-bk-10646-EPB                      Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                             Desc
                                                             Main Document   Page 36 of 50
    Fill in this information to identify your case:


    Debtor1                 0 U 0-                                         /A4        ^ .^
                        First Name                Middle Name


    Debtor 2
    (SpOUSe,   if filing) FlretName               Middle Name



    United States Bankruptcy Court for the: District of Arizona

    Case number
    (If known)                                                                                                                        Q Check ifthis is an
                                                                                                                                         amended filing



  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                  04/19
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


    Part 1:         Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

       J_Icarried
               iot married


   2. During the last 3 years, have you lived anywhere other than where you live now?
       Q No
           , Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                            Dates Debtor 1    Debtor 2:                                          Dates Debtor 2
                                                                     lived there                                                          lived there


                                                                                       Q SameasDebtor 1                                  1-1 SameasDebtor 1

           5/2'2-S . (3<x. ~e-\i n6 \2cf From IZ111                                                                                          From
                 Number              Street                                                Number    Street
                                                                    To     w&                                                                To


               (^i\h>er-h                     ^- g'6?^^
                 City                          State ZIP Code                              City                    State ZIP Code

                                                                                       a   Same as Debtor .'                             a   Same as Debtor 1


                                                                    From                                                                     From
                 Number              Street                                                Number   Street
                                                                    To                                                                       To



                 City                          State ZIP Code                              City                    State   ZIP Code


   3. Withinthe last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communityproperty
       states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)


           Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



   Part          Explain the Sources of Your Income

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 1

           Case 2:19-bk-10646-EPB                               Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                             Desc
                                                                Main Document   Page 37 of 50
Debtor 1         ^C6^-UL                                                                               Case number viknown}




  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     a. No
            <es. Fill in the details.

                                                        Debtor 1                                                Debtor 2

                                                        Sources of income              Gross income             Sources of income           Gross income
                                                        Checkall that apply.           (before deductions and   Check all that apply.       (before deductionsand
                                                                                       exclusions)                                          exclusions)

            From January1 of current year until              lages, commissions,                            oO LJ Wages,commissions,
                                                            bonuses, tips                                            bonuses,tips
            the date you filed for bankruptcy:
                                                        Q Operating a business                                   Q Operatinga business

            For last calendar year:                         Wages, commissions,                                  Q Wages,commissions,
                                                            bonuses, tips              $140 102'. OG - bon°uses:tips""""""
            (January 1 to December 31   ,
                                            9~0><^   ) LJ Operatinga business                                        Operating a business


                                                                   jes, commissions,                             1-1 Wages, commissions,
            For the calendar year before that:
                                                            bonuses, tips              ^ <-^7y 000 . <s          _ bonuses'tiPS
            (January1 toDecember31 ^\'^
                                   ,                 } Q operatinga business ?> "'""""                           Q opg^ngg business

 5. Did you receive any other income during this year or the two previous calendaryears?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           JMo
     Q Yes. Fill in the details.
                                                        Debtor 1                                                  Debtor 2

                                                        Sources of income              Gross income from          Sources of income         Gross income from
                                                        Describe below.                each source                Describe below.           each source
                                                                                       (before deductions and                               (before deductions and
                                                                                       exclusions)                                          exclusions)



             From January 1 of current year until
             the date you filed for bankruptcy:




             For last calendaryear:
             (January 1 to December 31,
                                            YYYY




             For the calendar year before that:
             (January 1 to December31 ,
                                            YYYY




Official Form 107                             Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                       page 2


           Case 2:19-bk-10646-EPB                     Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                               Desc
                                                      Main Document   Page 38 of 50
Debtor 1
                   jq^u                                                       ^-                           Case number (ifknown)
                   Firet Name        Middle Name




  Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     1-1 No. NeitherDebtor1 norDebtor2 hasprimarilyconsumerdebts. Consumerdebtsaredefinedin 11 U.S.C. § 101(8)as
                   "incurred by an individual primarily for a personal, family, or household purpose."
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?

                   1-1 No. Go to line 7.
                   Q Yes. Listbeloweachcreditorto whomyou paida totalof$6,825*or more in oneor morepaymentsandthe
                                total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                                child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                   * Subject (a adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           .
               Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                   Duringthe 90 days before youfiledfor bankruptcy, did you payany creditora total of$600or more?

                  ^      io. Go to line 7.

                   1-1 Yes. Listbeloweachcreditortowhomyoupaida total of$600or moreandthetotal amountyou paidthat
                                creditor. Do not include payments for domestic support obligations, such as child support and
                                alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                               Dates of     Total amount paid         Amount you still owe   Was this payment for...
                                                                               payment



                         Creditor's Name
                                                                                                                                             Q Mortgage
                                                                                                                                             a Car
                          Number    Street                                                                                                   Q Creditcard
                                                                                                                                             1-1 Loan repayment
                                                                                                                                                Suppliers or vendors

                         City                      State           ZIPCode                                                                   1-1 Other



                                                                                                                                                Mortgage
                         Creditor's Name
                                                                                                                                             a Car
                         Number Street
                                                                                                                                             Q Creditcard
                                                                                                                                             Q Loanrepayment
                                                                                                                                             Q Suppliers orvendors
                                                                                                                                             Q Other
                         City                      State           ZIP Code




                                                                                                                                             Q Mortgage
                         Creditor's Name
                                                                                                                                             a Car
                         Number     Street
                                                                                                                                             Q Creditcard
                                                                                                                                                Loan repayment



                                                                                                                                             Q Other
                         City                      State           ZIP Code




Official Form 107                                          Statement of FinancialAffairs for Individuals Filing for Bankruptcy                           page3


           Case 2:19-bk-10646-EPB                                  Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                    Desc
                                                                   Main Document   Page 39 of 50
Debtor 1
                   >s/^                                                ^                            Case number vi known)
                   First Name     Middle Name




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations ofwhich you are an officer, director, person in control, or owner of 20% or more of their voting secuhties; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.



           Yes. Listall payments to an insider.
                                                                        Dates of     Total amount     Amount you still      Reason for this payment
                                                                        payment      paid             owe



            Insider's Name




            Number       Street




            City                                State   ZIP Code




            Insider's Name



            Number       Street




            City                                State   ZIPCode


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.


     1-1 Yes. Listall payments that benefited an insider
                                                                      Dates of       Total amount     Amount you still      Reason for this payment
                                                                      payment        paid                                   Include creditor's name



            Insider's Name




            Number       Street




            City                                State   ZIP Code




            Insider's Name




            Number       Street




            City                                State   ZIPCode



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4


           Case 2:19-bk-10646-EPB                           Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                            Desc
                                                            Main Document   Page 40 of 50
Debtor 1                  ^                                  ^B                                    Case number {:fknown}




  Part 4:       Identify Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

    J-l No
           fes. Fill in the details.
                                                       Nature of the case                    Court or agency                                 Status of the case


                                                                                            kj    l^             ^C\'3v7ShC^                 Q^^
            Casetitle      cdi + - S^Dnl-                                                   Spurt Nam.e_ ,                 -                 u t'ena"

           AC.                      nC-^- Co                                                 ^GO -^e^ \)^W^
                                                                                            Number     Street
                                                                                                                                            a ona-ea-
                                                                                                                                            I-I Concluded
                                                          C, ^r^fY->Oi^&
            Case number                                                                      ^xes<x              ^-2-.     s-s'zj c? I
                                                                                            City                   State       ZIP Code
           ec.^oi y' o^o 5^ Uc

            Case title                                                                      Court Name
                                                                                                                                            Q Pending
                                                                                                                                            Q Onappeal
                                                                                            Number     Street                               Q Concluded
            Case number
                                                                                            City                   State       ZIPCode


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

                Go to line 11.
     Q Yes. Fill in the information below.

                                                                 Describe the property                                          Date      Value of the property




                 Creditor's Name




                 Number    Street                                Explainwhat happened

                                                                 Q     Propertywasrepossessed.
                                                                 Q     Propertywasforeclosed.
                                                                 Q     Propertywasgarnished.
                 City                     State ZIPCode          Q     Propertywasattached,seized.or levied.
                                                                 Describe the property                                          Date       Value of the property




                 Creditor's Name




                 Number    Street
                                                                 Explain what happened


                                                                 Q     Propertywasrepossessed.
                                                                 1-1   Propertywasforeclosed.
                                          State ZIPCode
                                                                 1-1   Propertywasgarnished.
                 City
                                                                 Q     Property was attached, seized, or levied.


Official Form 107                           Statement of Financial Affairsfor Individuals Filing for Bankruptcy                                    pages


           Case 2:19-bk-10646-EPB                    Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                            Desc
                                                     Main Document   Page 41 of 50
Debtor 1                                                              r 06^                             Case number (ifknown)
                       Na          MMdleName




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     .




         Q Yes. Fill in the details.

                                                                Describe the action the creditor took                           Date action      Amount
                                                                                                                                was taken
             Creditor's Name




             Number    Street




            City                           State ZIPCode        Last4 digits of account number: XXXX-_ _           _ _


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
        liters, a court-appointed receiver, a custodian, or another official?
             ilO
         a Yes

 Part 5:           List Certain Gifts and Contributions


     Wjthin 2 years beforeyou filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             to
            Yes. Fill in the details for each gift.

              Gifts with a total value of more than $600        Describe the gifts                                              Dates you gave     Value
              per person                                                                                                        the gifts



            Person to Whom You Gave the Gift




            Number     Street




            City                           State   ZIP Code


            Person's relationship to you



            Gifts with a total value of more than $600         Describethe gifts                                                Dates you gave    Value
            per person                                                                                                          the gifts



            Person to Whom You Gave the Gift




            Number     Street




            City                           State   ZIP Code


            Person's relationshipto you


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6


           Case 2:19-bk-10646-EPB                             Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                       Desc
                                                              Main Document   Page 42 of 50
Debtor 1                                                                                                      Case number (;/known)
                       irsl Name       Middle




 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

           .
               No
               Yes. Fill in the detailsfor each gift or contribution.

                Gifts or contributions to charities               Describewhatyou contributed                                         Date you          Value
                that total more than $600                                                                                             contributed




               Charity's Name




               Number     Street




               City         State          ZIPCode




  Part 6:              List Certain Losses


  15.Within 1 year before you filedfor bankruptcyor since you filed for bankruptcy, did you lose anything becauseoftheft, fire, other
     disaster, or gambling?


     Q Yes. Fill in the details.

                Describe the property you lost and                Describe any insurance coverage for the loss                        Date of your      Value of property
                how the loss occurred                                                                                                 loss              lost
                                                                  Includethe amount that insurance has paid. List pending insurance
                                                                  claims on line 33 of Schedule A/B: Property.




 Part 7:              List Certain Payments or Transfers

 16. Within 1 year beforeyou filed for bankruptcy, did you or anyone else acting on your behalfpayor transferany property to anyone
     you consulted aboutseeking bankruptcyor preparing a bankruptcypetition?
     Includeanyattorneys, bankruptcy petition preparers, or creditcounselingagenciesfor servicesrequired in yourbankruptcy.
               No
               fes. Fill in the details.

                                                                  Description and value of any property transferred                   Date payment or   Amount of payment
           ^ en Y^.                        c<m'c>5                                                                                    transfer was
                                                                                                                                      made
                PersonWhoWasPaid

           -?^              vJ T)o l<- s-^-
                                                                                                                                      3.-<%5-JC(        $ --ZOO ce>
                Number      Street
                                                                        Co^h
                      VCWiX. ^Z- SbO
                City                         State   ZIP Code

                                                         ^. (-
                Email or
                      or website address


                Person Who Madethe Payment, if NotYou



Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7


           Case 2:19-bk-10646-EPB                                Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                           Desc
                                                                 Main Document   Page 43 of 50
Debtor 1                        ^                                W^T^                                   Case number {ifknown}




                                                              Description and value of any property transferred                 Date payment or      Amount of
                                                                                                                                transferwas made     payment

              Person Who Was Paid



              Number    Street




             City                       State   ZIP Code




             Email or website address



             Person Who Madethe Payment, if Not You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalfpay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

   ""^Ulo
    'a Yes. Fill in thedetails.
                                                             Description and value of any property transferred                  Date payment or     Amount of payment
                                                                                                                                transfer was
                                                                                                                                made
              PersonWhoWasPaid


              Number    Street




              City                      State   ZIP Code


 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outrighttransfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  v Dp not include gifts and transfers that you have already listed on this statement.
           L^lo
            /es. Fill in the details.
                                                             Description and value of property          Describeany property or payments received      Date transfer
                                                             transferred                                or debts paid in exchange                      was made

             Person Who Received Transfer



             Number    Street




             City                       State   ZIP Code


             Person's relationship to you



             Person Who Received Transfer



             Number    Street




             City                       State   ZIP Code

             Person's relationship to you

Official Form 107                                  Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                    pages


           Case 2:19-bk-10646-EPB                          Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                             Desc
                                                           Main Document   Page 44 of 50
Debtor1                  Q          ^0-                                  ^c^                                Case number(»known)
                     First Name       Middle Mama




  19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-profectiondevices.}

              to
         1-1 Yes. Fill in the details.

                                                                 Description and value of the property transferred                                          Date transfer
                                                                                                                                                            was made



             Name of trust




  Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
         closed, sold, moved, or transferred?
         Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     .
         brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
             io
         Q Yes. Fill in the details.
                                                                 Last4 digits of account number       Type of account or          Date account was       Last balance before
                                                                                                      instrument                  closed, sold, moved,   closing or transfer
                                                                                                                                  or transferred


              Name of Financial Institution
                                                                 xxxx-_                               Q Checking
              Number       Street
                                                                                                      Q Savings
                                                                                                      Q Moneymarket
                                                                                                      Q Brokerage
              City                        State     ZIPCode                                           Q Other

                                                                 xxxx-            _ _ _               Q Checking
              Name of Financial Institution
                                                                                                      Q Savings
              Number Street                                                                           Q Moneymarket
                                                                                                      Q Brokerage
                                                                                                      Q Other
              City                        State     ZIP Code


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?


            Yes. Fill in the details.
                                                                 Who else had access to it?                        Describe the contents                        Do you still
                                                                                                                                                                have it?

                                                                                                                                                                a No
              Nameof FinancialInstitution                       Name
                                                                                                                                                                a Yes

              Number       Street                               Number   Street



                                                                City       State      ZIP Code
              City                        State     ZIPCode


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 9



            Case 2:19-bk-10646-EPB                             Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                              Desc
                                                               Main Document   Page 45 of 50
Debtor 1                  / ^                                          '0                                           Case number ytknown}
                    Fvs, l^ame      Middle Nam




 22.yqve you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
            10
           Yes. Fill in the details.
                                                                Who else has or had access to it?                         Describe the contents        Do you still
                                                                                                                                                       have it?

                                                                                                                                                        a No
              Name of Storage Facility                          Name                                                                                    a Yes

              Number Street                                     Number      Street



                                                                City State ZIP Code

             City                         State    ZIPCode


  Part 9:             Identity Property You Hold or Control for Someone Else
 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
           'hold in trust for someone.


            Yes. Fill in the details.
                                                               Where is the property?                                    Describethe property      Value


             Owner's Name


                                                              Number     Street
             Number        Street




                                                              City                             State     ZIP Code
             City                         State    ZIPCode

 Part 10;             Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whetheryou now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
     Hazardousmaterial means anything an environmental law defines as a hazardouswaste, hazardoussubstance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


            Yes. Fill in the details.
                                                               Governmental unit                             Environmental law, if you know it    Date of notice




            Name of site                                      Governmental unit



            Number Street                                     Number     Street



                                                              City                    State   ZIP Code




            City                         State    ZIPCode



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 10



           Case 2:19-bk-10646-EPB                            Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                       Desc
                                                             Main Document   Page 46 of 50
Debtor 1               ^0 U/^                                      .0                                     Case number (iiknwvn)




  25.Have you notified any governmental unit of any release of hazardous material?

               ^0
               Yes. Fill in the details.
                                                           Governmental unit                          Environmental law, if you know it                   Date of notice




                Name of site                              Governmental unit


                Number      Street                        Number Street


                                                          City                State    ZIP Code


                City                   State   ZIPCode


  26.Ha,ve you been a party in anyjudicial or administrative proceeding under any environmental law? Include settlements and orders.
       ^^No
     a Yes. Fill in the details.
                                                                                                           Nature of the case
                                                                                                                                                           Status of the
                                                            Court or agency

               Case title
                                                            Court Name
                                                                                                                                                           Q Pending
                                                                                                                                                           Q Onappeal
                                                            Number Street                                                                                  Q Concluded

               Case number
                                                            City                      State ZIPCode


  Part 11:             Give Details About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
               Q A sole proprietororself-employed in a trade, profession,orotheractivity,eitherfull-timeor part-time
               Q A member ofa limited liability company (LLC) or limited liability partnership (LLP)
               Q A partner in a partnership
               Q An officer, director, or managing executive of a corporation
               Q An ownerofat least5%ofthe voting or equitysecuritiesofa corporation
           .
               No. None of the above applies. Go to Part 12.
               Yes. Check all that apply above and fill in the details below for each business.
                                                            Describe the nature of the business                          Employer Identification number
                                                                                                                         Do not include Social Security number or ITIN.
                Business Name


                                                                                                                         EIN:__-______.
                Number      Sfreet

                                                            Name of accountant or bookkeeper                             Dates business existed


                                                                                                                         From                To

                City                   State   ZIP Code

                                                            Describe the nature of the business                          Employer Identification number
                                                                                                                         Do not include Social Security number or ITIN.
                Business Name


                                                                                                                         EIN:__-______.
                Number      Street
                                                            Name of accountant or bookkeeper                             Dates business existed



                                                                                                                         From                To
                City                  State    ZIP Code


Official Form 107                                Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                         page 11


           Case 2:19-bk-10646-EPB                         Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                                  Desc
                                                          Main Document   Page 47 of 50
Debtor 1
                   ^^^A-                                   ^^(^                                    Case number (ifknown)
                   First Name     Middle Mar




                                                           Describe the nature of the business
                                                                                                                   Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
            Business Name

                                                                                                                   EIN:__-______.
            Number Street
                                                           Name of accountant or bookkeeper                        Dates business existed




                                                                                                                   From                To
            City                       State   ZIPCode




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.


           Yes. Fill in the details below.

                                                           Date issued




                                                           MM/DD/YYYY


            Number       Street




            City                       State   ZIPCode




 Part 12: Sign Below

       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519,and 3571.




                 nature of Debtor 1                                        Signature of Debtor 2


           Date^/<-L /^'i°[                                                Date
      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?


    ^:       >lo
            Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
            No
           Yes.NameofpersonGV^CY"1 P . ^7 f V<^ 0                                                         Attach the Bankruptcy Petition Preparefs Notice,
                                                                                                          Declaration, and Signature (Official Form 119).




Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 12



           Case 2:19-bk-10646-EPB                        Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                             Desc
                                                         Main Document   Page 48 of 50
cill in this information to identify your case:

Debtor 1                     l^\\>                                             1.2-/
                     irsIName                Middle Name

Debtor 2
(Spouse, If filing) First Name               Middle Name

United States Bankruptcy Court for the: District of Arizona
Case number                                                                                                                           Q Check ifthis is an
(If known)                                                                                                                                amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15
  If you are an individual filing under chapter 7, you must fill out this form if:
      creditors have claims secured by your property, or
      you have leased personal property and the tease has not expired.
 You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
 whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known).

    Part 1:         List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
         information below.


           Identify the creditor and the property that is collateral           What do you intend to do with the property that   Did you claim the property
                                                                               secures a debt?                                   as exempt on Schedule C?

         Creditor's                                                           Q Surrender the property.                          a No
         name:
                                                                              Q Retain thepropertyand redeem it.                 a Yes
         Description of
         property
                                                                              1-1Retain thepropertyandenterinto a
         securing debt:                                                           Reaffirmation Agreement.
                                                                              Q Retain thepropertyand[explain]:


         Creditor's                                                           Q Surrendertheproperty.                            1-1 No
         name:
                                                                              1-1 Retain thepropertyandredeemit.                 a Yes
         Description of
         property
                                                                              Q Retain thepropertyandenterinto a
         securing debt:                                                           ReafRrmation Agreement.
                                                                              Q Retain the propertyand[explain]:


         Creditor's                                                           Q Surrenderthe property.                           UNO
         name:
                                                                              LI Retain thepropertyandredeemit.                  a Yes
         Description of
         property
                                                                              1-1Retain thepropertyandenterinto a
         securing debt:                                                           ReaffirmationAgreement.
                                                                              1-1Retain thepropertyand[explain]:


         Creditor's                                                           Q Surrender the property.                          a No
         name:
                                                                              Q Retain thepropertyandredeem it.                  a Yes
         Description of
         property
                                                                              Q Retain thepropertyandenterinto a
         securing debt:                                                          Reaffirmation Agreement.
                                                                              Q Retain thepropertyand [explain]:


 Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                               page 1
             Case 2:19-bk-10646-EPB                        Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                 Desc
                                                           Main Document   Page 49 of 50
      Debtor 1
                              1^                                    LX^--                          Case number (II known)




        Part 2:          List Your Unexpired Personal Property Leases

        For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1 06G),
        fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
        ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

                 Describe your unexpired personal property leases                                                            Will the lease be assumed?

             Lessor's name:                                                                                                 a No
                                                                                                                            a Yes
             Description of leased
             property:


             Lessor's name:                                                                                                 UNO
                                                                                                                            a Yes
             Description of leased
             property:


             Lessor's name:                                                                                                 a No
             Description of leased                                                                                          a Yes
             property:



             Lessor's name:                                                                                                 1-1 No
                                                                                                                            a Yes
            Description of leased
            property:



            Lessor's name:                                                                                                  UNO
                                                                                                                            a Yes
            Description of leased
            property:


            Lessor's name:                                                                                                  1-1 No
                                                                                                                            a Yes
            Description of leased
            property:



            Lessor's name:                                                                                                  Q No
                                                                                                                            a Yes
            Description of leased
            property:




       Part 3:           Sign Below



          Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
          personal property that is subject to an unexpired lease.


       x                            -^n->
            Signa ure of Debtor 1                                       Signature of Debtor 2

           ^o^A-t/^ ^                                                   Date
                    MM/ DD / YYYY                                              MM/ DD / YYYY



-_ _DfficiaLEorm_108                                  tatement of Intention for Individuals Filing Under Chapter 7                          page2
                  Case 2:19-bk-10646-EPB                    Doc 5 Filed 08/22/19 Entered 08/22/19 16:23:26                                    Desc
                                                            Main Document   Page 50 of 50
